--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Careview Communications, Inc. 8-K [careview-8k_08312011.htm]
Exhibit 10.81
 
 
CAREVIEW COMMUNICATIONS, INC., A NEVADA CORPORATION
CAREVIEW COMMUNICATIONS, INC., A TEXAS CORPORATION
CAREVIEW OPERATIONS, L.L.C., A TEXAS LIMITED LIABILITY COMPANY

 
COMERICA BANK
BRIDGE BANK, NATIONAL ASSOCIATION


LOAN AND SECURITY AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 

 
This LOAN AND SECURITY AGREEMENT is entered into as of August 31, 2011, by and
between COMERICA BANK (“Comerica” and, solely in its capacity as collateral
agent for the Lenders (as defined below), “Collateral Agent”), BRIDGE BANK,
NATIONAL ASSOCIATION (“Bridge” and, collectively, with Comerica, the “Lenders”
and each, individually, a “Lender”) and CAREVIEW COMMUNICATIONS, INC., a Nevada
corporation (“Parent”), CAREVIEW COMMUNICATIONS, INC., a Texas corporation
(“CareView Texas”) and CAREVIEW OPERATIONS, L.L.C., a Texas limited liability
company (“CV Operations” and, collectively with CareView Texas and Parent,
“Borrowers” and each, individually, a “Borrower”).
 
Recitals
 
Borrowers wish to obtain credit from time to time from Lenders, and Lenders
desire to extend credit to Borrowers.  This Agreement sets forth the terms on
which Lenders will advance credit to Borrowers, and Borrowers will repay the
amounts owing to Lenders.
 
Agreement
 
The parties agree as follows:
 
        1.   Definitions and Construction.
 
1.1 Definitions.  As used in this Agreement, the following terms shall have the
following definitions:
 
“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to a
Borrower arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by a Borrower and any and all credit insurance, guaranties, and other
security therefor, as well as all merchandise returned to or reclaimed by a
Borrower and Borrower’s Books relating to any of the foregoing.
 
“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Line.
 
“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.
 
“Borrower’s Books” means all of a Borrower’s books and records
including:  ledgers; records concerning such Borrower’s assets or liabilities,
the Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment, containing such information.
 
“Borrower State” means (x) with respect to Parent, Nevada and (y) with respect
to CareView Texas and CV Operations, Texas; in each case, the respective state
under whose laws each Borrower is organized.
 
“Borrowing Base” means an amount equal to eighty percent (80%) of Eligible
Accounts, as determined by Lenders with reference to the most recent Borrowing
Base Certificate delivered by Parent.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.
 
“Cash” means unrestricted cash and cash equivalents
 
“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of a Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of such Borrower, who did
not have such power before such transaction.
 
 
1

--------------------------------------------------------------------------------

 
 
“Chief Executive Office State” means Texas, where Borrowers’ chief executive
office is located.
 
“Closing Date” means the date of this Agreement.
 
“Code” means the California Uniform Commercial Code as amended or supplemented
from time to time.
 
“Collateral” means the property described on Exhibit A attached hereto and all
Negotiable Collateral and Intellectual Property Collateral to the extent not
described on Exhibit A, except to the extent any such property (i) is
nonassignable by its terms without the consent of the licensor thereof or
another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, Sections 9406
and 9408 of the Code), (ii) the granting of a security interest therein is
contrary to applicable law, provided that upon the cessation of any such
restriction or prohibition, such property shall automatically become part of the
Collateral, or (iii) constitutes the capital stock of a controlled foreign
corporation (as defined in the IRC), in excess of sixty five percent (65%) of
the voting power of all classes of capital stock of such controlled foreign
corporations entitled to vote; provided that in no case shall the definition of
“Collateral” exclude any Accounts, proceeds of the disposition of any property,
or general intangibles consisting of rights to payment.
 
“Collateral Agent” means, Comerica, not in its individual capacity, but solely
in its capacity as agent on behalf of and for the benefit of the Lenders.
 
“Collateral Agent-Related Person” means the Collateral Agent, together with its
Affiliates, and the officers, directors, employees, agents, advisors, auditors
and attorneys-in-fact of such Persons; provided, however, that no Collateral
Agent-Related Person shall be an Affiliate of a Borrower.
 
“Collateral State” means the state or states where the Collateral is located,
which are Florida, Mississippi, New Jersey, Oklahoma, Pennsylvania, South
Carolina, Tennessee, Texas and Washington.
 
“Commitment Amount” is set forth in Schedule 1.1, as amended from time to time.
 
“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.
 
“Consolidated Net Income (or Deficit)” means the consolidated net income (or
deficit) of any Person and its Subsidiaries, after deduction of all expenses,
taxes, and other proper charges, determined in accordance with GAAP, after
eliminating therefrom all extraordinary nonrecurring items of income.
 
“Consolidated Total Interest Expense” means with respect to any Person for any
period, the aggregate amount of interest required to be paid or accrued by a
Person and its Subsidiaries during such period on all Indebtedness of such
Person and its Subsidiaries outstanding during all or any part of such period,
whether such interest was or is required to be reflected as an item of expense
or capitalized, including payments consisting of interest in respect of any
capitalized lease or any synthetic lease, and including commitment fees, agency
fees, facility fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money.
 
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.
 
 
2

--------------------------------------------------------------------------------

 
 
“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.
 
“Credit Extension” means each Advance, or any other extension of credit by any
Lender for the benefit of any Borrower hereunder.
 
“EBITDA” means with respect to any fiscal period an amount equal to the sum of
(a) Consolidated Net Income of Borrowers and their Subsidiaries for such fiscal
period, plus (b) in each case to the extent deducted in the calculation of the
Borrowers’ Consolidated Net Income and without duplication, (i) depreciation and
amortization for such period, plus (ii) income tax expense for such period, plus
(iii) Consolidated Total Interest Expense paid or accrued during such period,
plus (iv) non-cash expense associated with granting stock options, warrants or
other similar derivative securities and minus, to the extent added in computing
Consolidated Net Income, and without duplication, all extraordinary and
non-recurring revenue and gains (including income tax benefits) for such period,
all as determined in accordance with GAAP.
 
“Eligible Accounts” means those Accounts that (x) arise in the ordinary course
of a Borrower’s business; (y) arise from the future, rolling twelve (12) months
due to sales of subscriptions to individual hospitals or hospital groups which
are associated with (i) existing subscription services that are under contact
and have at least twelve (12) months of life left on the contract at the time of
inclusion of such Account in the Borrowing Base; and (ii) newly executed
contracts that have a minimum length of at least four (4) years; and (z) comply
with all of Borrowers’ representations and warranties to Lenders set forth in
Section 5.3; provided, that Lenders may change the standards of eligibility, in
the Lenders’ commercially reasonable discretion (determined from the perspective
of a secured, commercial lender), based upon an audit or appraisal of the
Collateral and or an Event of Default, by giving Parent thirty (30) days prior
written notice.  Unless otherwise agreed to by Lenders, Eligible Accounts shall
not include the following:
 
(a)  
Accounts that the account debtor has failed to pay in full within ninety (90)
days of invoice date; and Accounts with respect to an account debtor,
twenty-five percent (25%) of whose Accounts the account debtor has failed to pay
within ninety (90) days of invoice date;

 
(b)  
Credit balances over ninety (90) days;

 
(c)  
[intentionally omitted];

 
(d)  
Accounts with respect to an account debtor, including Subsidiaries and
Affiliates, whose total obligations to a Borrower exceeds fifty percent (50%) of
all Accounts (except with respect to Accounts of Hospital Management Associates,
Inc., which shall not exceed seventy five percent (75%) of all Accounts), to the
extent such obligations exceed the aforementioned percentage, except as approved
in writing by Lenders;

 
(e)  
Accounts with respect to which the account debtor does not have its principal
place of business in the United States;

 
(f)  
Accounts with respect to which the account debtor is the United States or any
department, agency, or instrumentality of the United States, except for Accounts
of the United States if the payee has assigned its payment rights to Collateral
Agent and the assignment has been acknowledged under the Assignment of Claims
Act of 1940 (31 U.S.C. 3727);

 
 
3

--------------------------------------------------------------------------------

 
 
(g)  
Accounts with respect to which a Borrower is liable to the account debtor for
goods sold or services rendered by the account debtor to such Borrower, but only
to the extent of any amounts owing to the account debtor against amounts owed to
such Borrower;

 
(h)  
Accounts with respect to which goods are placed on consignment, guaranteed sale,
sale or return, sale on approval, bill and hold, demo or promotional, or other
terms by reason of which the payment by the account debtor may be conditional;

 
(i)  
Accounts with respect to which the account debtor is an officer, employee, agent
or Affiliate of a Borrower;

 
(j)  
Accounts that relate to deposits (such as good faith deposits) or other property
of the account debtor held by a Borrower for the performance of services or
delivery of goods which such Borrower has not yet performed or delivered;

 
(k)  
Accounts with respect to which the account debtor disputes liability or makes
any claim with respect thereto as to which Collateral Agent believes, in its
reasonable discretion after consultation with Parent, that there may be a basis
for dispute (but only to the extent of the amount subject to such dispute or
claim), or is subject to any Insolvency Proceeding, or becomes insolvent, or
goes out of business;

 
(l)  
Accounts the collection of which Required Lenders reasonably determine after
inquiry and consultation with Parent to be doubtful (which shall include, but
not be limited to, Accounts as to which the Account debtor is the subject of an
Insolvency Proceeding; and Accounts as to which the account debtor disputes
liability);

 
(m)  
Retentions and hold-backs;

 
(n)  
Accounts arising from non-software sales (i.e., account management, professional
services, hardware, etc.) unrelated to sales of subscriptions to individual
hospitals or hospital groups;

 
(o)  
Accounts arising from cancelled contracts or contracts as to which the account
debtor has submitted a notice of non-renewal, termination or similar; and

 
(p)  
Accounts associated with one (1) time fees (e.g, initial upfront fees).

 
“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.
 
“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which a Borrower has any interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.
 
“Event of Default” has the meaning assigned in Article 8.
 
“GAAP” means generally accepted accounting principles in the United States,
consistently applied, as in effect from time to time.
 
“HealthCor” means, collectively, HealthCor Partners Fund, L.P. and HealthCor
Hybrid Offshore Master Fund, L.P.
 
 
4

--------------------------------------------------------------------------------

 
 
“HealthCor Debt” means the Indebtedness owing by Parent to HealthCor, not to
exceed the principal amount of Twenty Million Dollars ($20,000,000), pursuant to
the terms and conditions of the HealthCor Debt Documents; provided that the same
shall at all times be subject to the HealthCor Subordination Agreement.
 
“HealthCor Debt Documents” means that certain Note and Warrant Purchase
Agreement dated as of April 21, 2011, by and between Parent and HealthCor, all
exhibits and schedules thereto and all instruments or other agreements executed
and/or delivered in connection therewith (including but not limited to those
certain Senior Secured Promissory Notes issued by Parent to HealthCor), all in
form and content reasonably acceptable to Collateral Agent.
 
“HealthCor Liens” means the Liens granted by Parent to HealthCor to secure
repayment of the HealthCor Debt.
 
“HealthCor Subordination Agreement” means that certain Subordination Agreement
dated as of the Closing Date, by and between HealthCor and Collateral Agent, in
form and content reasonably acceptable to Collateral Agent and the Lenders.
 
“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property Collateral” means all of a Borrower’s right, title, and
interest in and to the following:
 
(a) Copyrights, Trademarks and Patents;
 
(b) Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;
 
(c) Any and all design rights which may be available to Borrower now or
hereafter existing, created, acquired or held;
 
(d) Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;
 
(e) All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;
 
(f) All amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents; and
 
(g) All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.
 
“Inventory” means all present and future inventory in which any Borrower has any
interest.
 
“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.
 
“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
“Lender Expenses” means all:  reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Lenders’ reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.
 
“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by a Lender at a Borrower’s request.
 
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
 
“Loan Commitment” means, for any Lender, the obligation of such Lender to make
Advances, up to the principal amount shown on Schedule 1.1.  “Loan Commitments”
means the aggregate amount of such commitments of all Lenders.
 
“Loan Documents” means, collectively, this Agreement, any note or notes executed
by a Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.
 
“Material Adverse Effect” means (i) a material adverse change in the prospects,
business or financial condition of Borrowers, taken as a whole, or (ii) a
material impairment in the prospect of repayment of all or any portion of the
Obligations or in otherwise performing Borrowers’ obligations under the Loan
Documents, or (iii) a material impairment in the perfection, value or priority
of Collateral Agent’s security interests in the Collateral.
 
“Negotiable Collateral” means all of a Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.
 
“Obligations” means all debt, principal, interest, Lender Expenses and other
amounts owed to any Lender by a Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from a Borrower to others that any Lender may have obtained by assignment or
otherwise.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Periodic Payments” means all installments or similar recurring payments that
Borrowers may now or hereafter become obligated to pay to Lenders pursuant to
the terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrowers and Lenders.
 
“Permitted Indebtedness” means:
 
(a) Indebtedness of Borrowers in favor of Lenders arising under this Agreement
or any other Loan Document;
 
(b) Indebtedness existing on the Closing Date and disclosed in the Schedule;
 
(c) Indebtedness not to exceed Two Hundred Fifty Thousand Dollars ($250,000) in
the aggregate in any fiscal year of Borrowers secured by a lien described in
clause (c) of the defined term “Permitted Liens,” provided such Indebtedness
does not exceed the lesser of the cost or fair market value of the equipment
financed with such Indebtedness;
 
(d) Subordinated Debt;
 
 
6

--------------------------------------------------------------------------------

 
 
(e) Indebtedness to trade creditors incurred in the ordinary course of business;
 
(f) The HealthCor Debt; and
 
(g) Extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon Borrowers or any Subsidiary, as
the case may be.
 
“Permitted Investment” means:
 
(a) Investments existing on the Closing Date disclosed in the Schedule;
 
(b) (i) Marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one (1) year from the date of acquisition thereof, (ii) commercial paper
maturing no more than one (1) year from the date of creation thereof and
currently having rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Service, (iii) Lenders’ certificates of deposit
maturing no more than one (1) year from the date of investment therein, and (iv)
Lenders’ money market accounts;
 
(c) Repurchases of stock from former employees or directors of a Borrower under
the terms of applicable repurchase agreements (i) in an aggregate amount not to
exceed Two Hundred Fifty Thousand Dollars ($250,000) in any fiscal year,
provided that no Event of Default has occurred, is continuing or would exist
after giving effect to the repurchases, or (ii) in any amount where the
consideration for the repurchase is the cancellation of indebtedness owed by
such former employees to such Borrower regardless of whether an Event of Default
exists;
 
(d) Investments accepted in connection with Permitted Transfers;
 
(e) Investments in CV Operations and CareView Texas made prior to the Closing
Date (but not after the Closing Date), and Investments in Subsidiaries (other
than CV Operations and CareView Texas) or to other Subsidiaries (other than CV
Operations and CareView Texas) not to exceed One Hundred Thousand Dollars
($100,000) in the aggregate in any fiscal year;
 
(f) Investments not to exceed One Hundred Thousand Dollars ($100,000) in the
aggregate in any fiscal year consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of a Borrower or its Subsidiaries pursuant to
employee stock purchase plan agreements approved by such Borrower’s Board of
Directors;
 
(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of a Borrower’s business;
 
(h) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (h) shall not
apply to Investments of a Borrower in any Subsidiary; and
 
(i) Purchases or inbound licenses of intellectual property, or joint ventures or
strategic alliances in the ordinary course of a Borrower’s business consisting
of the non-exclusive licensing of technology, the development of technology or
the providing of technical support, provided that any cash Investments by
Borrowers do not exceed Two Hundred Fifty Thousand Dollars ($250,000) in the
aggregate in any fiscal year.
 
“Permitted Liens” means the following:
 
(a) Any Liens existing on the Closing Date and disclosed in the Schedule
(excluding Liens to be satisfied with the proceeds of the Advances) or arising
under this Agreement or the other Loan Documents;
 
 
7

--------------------------------------------------------------------------------

 
 
(b) Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrowers maintain adequate reserves, provided the
same have no priority over any of Collateral Agent’s security interests;
 
(c) Liens not to exceed Two Hundred Fifty Thousand Dollars ($250,000) in the
aggregate (i) upon or in any Equipment acquired or held by a Borrower or any of
its Subsidiaries to secure the purchase price of such Equipment or indebtedness
incurred solely for the purpose of financing the acquisition or lease of such
Equipment, or (ii) existing on such Equipment at the time of its acquisition,
provided that the Lien is confined solely to the property so acquired and
improvements thereon, and the proceeds of such Equipment;
 
(d) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) through
(e) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase;
 
(e) The HealthCor Liens; and
 
(f) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.5 (attachment) or 8.9
(judgments).
 
“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by a Borrower or any Subsidiary of:
 
(a) Inventory in the ordinary course of business;
 
(b) Non-exclusive licenses and similar arrangements for the use of the property
of a Borrower or its Subsidiaries in the ordinary course of business;
 
(c) Worn-out or obsolete Equipment; or
 
(d) Other assets of a Borrower or its Subsidiaries that do not in the aggregate
exceed Two Hundred Fifty Thousand Dollars ($250,000) during any fiscal year.
 
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
 
“Pricing Addendum” means that certain Prime Referenced Rated Addendum to Loan
and Security Agreement, among Borrowers and Collateral Agent, dated as of the
Closing Date.
 
“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Comerica, as its “prime rate,” whether or not such announced rate
is the lowest rate available from Comerica.
 
“Prohibited Territory” means any person or country listed by the Office of
Foreign Assets Control of the United States Department of Treasury as to which
transactions between a United States Person and that territory are prohibited.
 
“Pro Rata Share” means, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of the Advances
made by such Lender by the aggregate outstanding principal amount of the
Advances.
 
“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Closing Date (each an “Original Lender”) have not assigned or transferred
any of their interests in their respective Advances, Lenders holding one hundred
percent (100%) of the aggregate outstanding principal balance of the Revolving
Line, or (ii) at any time from and after any Original Lender has assigned or
transferred any interest in its Advances, Lenders holding sixty-six percent
(66%) of the aggregate outstanding principal balance of the Revolving Line.  For
purposes of this definition only, a Lender shall be deemed to include itself,
and any Lender that is an Affiliate of such Lender.
 
 
8

--------------------------------------------------------------------------------

 
 
“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of a Borrower.
 
“Revolving Line” means a credit extension of up to Twenty Million Dollars
($20,000,000).
 
“Revolving Maturity Date” means the earlier of (i) two (2) years after the
initial Advance hereunder, or (ii) June 30, 2014.
 
“Schedule” means the schedule of exceptions attached hereto, and approved by
Lenders.
 
“Shares” means (i) sixty-five percent (65%) of the issued and outstanding
capital stock, membership units or other securities owned or held of record by a
Borrower in any Subsidiary of such Borrower which is not an entity organized
under the laws of the United States or any territory thereof, and (ii) one
hundred percent (100%) of the issued and outstanding capital stock, membership
units or other securities owned or held of record by a Borrower in any
Subsidiary of such Borrower which is an entity organized under the laws of the
United States or any territory thereof.  Without limiting the foregoing,
“Shares” means one hundred percent (100%) of the stock of CareView Texas, one
hundred percent (100%) of the membership units of CV Operations held by Parent
and fifty percent (50%) of the membership units of each of the two joint
ventures between Parent and Rockwell Holdings I, LLC with respect to (i)
Hillcrest Medical Center in Tulsa, Oklahoma, and (ii) Saline Memorial Hospital
in Benton, Arkansas.
 
“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, Chief Executive Office State and the Borrower State and other
applicable federal, state or local government offices identifying all current
security interests filed in the Collateral and Liens of record as of the date of
such report.
 
“Subordinated Debt” means any debt incurred by a Borrower that is subordinated
to the debt owing by Borrowers to Lenders hereunder or under any of the Loan
Documents on terms reasonably acceptable to Collateral Agent (and identified as
being such by Borrowers and Collateral Agent).
 
“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
fifty percent (50%) of the stock, limited liability company interest or joint
venture of which by the terms thereof ordinary voting power to elect the Board
of Directors, managers or trustees of the entity, at the time as of which any
determination is being made, is owned by a Borrower, either directly or through
an Affiliate.
 
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of a Borrower connected
with and symbolized by such trademarks.
 
1.2 Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP and all calculations made hereunder
shall be made in accordance with GAAP.  When used herein, the terms “financial
statements” shall include the notes and schedules thereto.
 
       2.    Loan and Terms Of Payment.
 
2.1 Credit Extensions.
 
Borrowers promise to pay to the order of each Lender, in lawful money of the
United States of America, the aggregate unpaid principal amount of all Credit
Extensions made by such Lender to Borrowers hereunder.  Borrowers shall also pay
interest on the unpaid principal amount of such Credit Extensions at rates in
accordance with the terms hereof.
 
(a) Revolving Advances.
 
 
9

--------------------------------------------------------------------------------

 
 
(i) Subject to and upon the terms and conditions of this Agreement, and provided
that Borrowers have delivered evidence to the reasonable satisfaction of
Collateral Agent and Lenders of a signed contact for a new customer or the
expansion of a contract with an existing customer for the addition of hospital
sites and or hospital beds, Parent may request, and the Lenders agree, severally
and not jointly, according to each Lenders’ Loan Commitment as forth on Schedule
1.1 hereto, to make Advances in an aggregate outstanding amount not to exceed
the lesser of (i) the Revolving Line or (ii) the Borrowing Base.  Subject to the
terms and conditions of this Agreement, amounts borrowed pursuant to this
Section 2.1(a) may be repaid and reborrowed at any time prior to the Revolving
Maturity Date, at which time all Advances under this Section 2.1(a) shall be
immediately due and payable.  Except as set forth in the Pricing Addendum,
Borrowers may prepay any Advances without penalty or premium.  Borrowers shall
use the proceeds of the Advances for the purchase of Equipment and/or
installation costs associated with the installation of a new or expanded
customer contract.
 
(ii) Whenever Parent desires an Advance, Parent will notify each Lender by
facsimile transmission or telephone no later than 3:00 p.m. Pacific time, on the
Business Day that the Advance is to be made.  Each such notification shall be
promptly confirmed by a Payment/Advance Form in substantially the form of
Exhibit B-1 (with respect to Bridge) and B-2 (with respect to Comerica) hereto,
together with proof of the use of proceeds (including, e.g., a quote or an
invoice for the cost of the Equipment or the installation expense for which the
Advance is used).  Each Lender is authorized to make Advances under this
Agreement, based upon instructions received from a Responsible Officer or a
designee of a Responsible Officer, or without instructions if in such Lender’s
discretion such Advances are necessary to meet Obligations which have become due
and remain unpaid.  Lenders shall be entitled to rely on any telephonic notice
given by a person who a Lender reasonably believes to be a Responsible Officer
or a designee thereof, and Borrowers shall indemnify and hold Lenders harmless
for any damages or loss suffered by any Lender as a result of such
reliance.  Each Lender will credit the amount of Advances made under this
Section 2.1(a) to Parent’s deposit account maintained with each such Lender.
 
2.2 Overadvances.  If the aggregate amount of the outstanding Advances exceeds
the lesser of the Revolving Line or the Borrowing Base at any time, Borrowers
shall immediately pay to Lenders, in cash, each Lender’s Pro Rata Share of the
amount of such excess, for application against the outstanding Advances.
 
2.3 Interest Rates, Payments, and Calculations.
 
(a) Interest Rate.  Except as set forth in Section 2.3(b), the Advances shall
bear interest, on the outstanding daily balance thereof, as set forth in the
Pricing Addendum.
 
(b) Late Fee; Default Rate.  If any payment is not made within ten (10) days
after the date such payment is due, Borrowers shall pay Lenders a late fee equal
to the lesser of (i) five percent (5%) of the amount of such unpaid amount or
(ii) the maximum amount permitted to be charged under applicable law, not in any
case to be less than $25.00.  All Obligations shall bear interest, from and
after the occurrence and during the continuance of an Event of Default, at a
rate equal to five (5) percentage points above the interest rate applicable
immediately prior to the occurrence of the Event of Default.
 
(c) Payments.  Except as set forth in the Pricing Addendum, interest hereunder
shall be due and payable on the __ calendar day of each month during the term
hereof.  Lenders shall, at their option, charge such interest, all Lender
Expenses, and all Periodic Payments against any of a Borrower’s deposit accounts
maintained with such Lender or against the Revolving Line, in which case those
amounts shall thereafter accrue interest at the rate then applicable
hereunder.  Any interest not paid when due shall be compounded by becoming a
part of the Obligations, and such interest shall thereafter accrue interest at
the rate then applicable hereunder.  All payments shall be free and clear of any
taxes, withholdings, duties, impositions or other charges, to the end that
Lenders will receive the entire amount of any Obligations payable hereunder,
regardless of source of payment.
 
(d) Computation.  With respect to Obligations bearing interest at the Prime
Rate, in n the event the Prime Rate is changed from time to time hereafter, the
applicable rate of interest hereunder shall be increased or decreased, effective
as of the day the Prime Rate is changed, by an amount equal to such change in
the Prime Rate.  All interest chargeable under the Loan Documents shall be
computed on the basis of a three hundred sixty (360) day year for the actual
number of days elapsed.
 
 
10

--------------------------------------------------------------------------------

 
 
2.4 Crediting Payments.  Prior to the occurrence of an Event of Default, each
Lender shall credit a wire transfer of funds, check or other item of payment to
such deposit account or Obligation as Parent specifies.  After the occurrence of
an Event of Default, the receipt by a Lender of any wire transfer of funds,
check, or other item of payment shall be immediately applied to conditionally
reduce Obligations, but shall not be considered a payment on account unless such
payment is of immediately available federal funds or unless and until such check
or other item of payment is honored when presented for payment.  Notwithstanding
anything to the contrary contained herein, any wire transfer or payment received
by a Lender after 12:00 noon Pacific time shall be deemed to have been received
by such Lender as of the opening of business on the immediately following
Business Day.  Whenever any payment to a Lender under the Loan Documents would
otherwise be due (except by reason of acceleration) on a date that is not a
Business Day, such payment shall instead be due on the next Business Day, and
additional fees or interest, as the case may be, shall accrue and be payable for
the period of such extension.
 
2.5 Fees.  Borrowers shall pay to Lenders the following:
 
(a) Facility Fee.  On the Closing Date, a facility fee equal to Two Hundred
Thousand Dollars ($200,000), to be shared between the Lenders pursuant to their
respective Commitment Percentages, which shall be nonrefundable, receipt of
which hereby is acknowledged; and
 
(b) Unused Facility Fee.  A quarterly Unused Facility Fee equal to one quarter
of one percent (0.25%) per annum of the difference between the amount of the
Revolving Line and the average outstanding principal balance of the Revolving
Line during the applicable quarter, which fee shall be shared between the
Lenders in accordance with their respective Commitment Percentages, payable
within five (5) days of the last day of each such quarter and shall be
nonrefundable; and
 
(c) Lender Expenses.  On the Closing Date, all Lender Expenses incurred through
the Closing Date, including reasonable attorneys’ fees and expenses and, after
the Closing Date, all Lender Expenses, including reasonable attorneys’ fees and
expenses, as and when they are incurred by any Lender.
 
2.6 Term.  This Agreement shall become effective on the Closing Date and,
subject to Section 13.7, shall continue in full force and effect for so long as
any Obligations (other than inchoate indemnity obligations) remain outstanding
or any Lender has any obligation to make Credit Extensions under this
Agreement.  Notwithstanding the foregoing, Lenders shall have the right to
terminate their obligation to make Credit Extensions under this Agreement
immediately and without notice upon the occurrence and during the continuance of
an Event of Default.  Notwithstanding termination, Lenders’ Liens on the
Collateral shall remain in effect for so long as any Obligations (other than
inchoate indemnity obligations) are outstanding.
 
2.7 Administration.  Lenders have elected to administer this Agreement without
designating an administrative agent.  To facilitate the administration of this
Agreement, each Lender agrees (but without liability to Borrowers or the other
Lenders for failing to do so) to advise the other Lenders promptly of any
Advances made, issued or entered into by it, and of any payments received by it
(whether voluntary payments, setoff amounts, automatic payments by debit to
accounts maintained by a Borrower with it or otherwise).  Furthermore, to the
extent Advances properly made by any Lender exceed the amounts which should have
been funded or carried by such Lender, as the case may be, based on its
applicable Loan Commitment, the other Lenders shall (to the extent such Lenders
have not funded or are not carrying outstanding Advances based on their
applicable Loan Commitment) purchase participations in such overfunded Lender’s
Advances (or otherwise adjust the amount of their outstandings by mutual
agreement), until the amount of such overfunding has been eliminated.
 
      3.   Conditions of Loans.
 
3.1 Conditions Precedent to Initial Credit Extension.  The obligation of each
Lender to make the initial Credit Extension is subject to the condition
precedent that Lenders shall have received, in form and substance satisfactory
to Lenders, the following:
 
(a) this Agreement;
 
 
11

--------------------------------------------------------------------------------

 
 
(b) an officer’s certificate of each Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;
 
(c) UCC National Form Financing Statement with respect to each Borrower;
 
(d) an intellectual property security agreement from each Borrower;
 
(e) (i) agreement to provide insurance and (ii) insurance authorization letter
in the forms attached hereto;
 
(f) a subordination agreement from each holder of Subordinated Debt, including
but not limited to the HealthCor Subordination Agreement;
 
(g) payment of the fees and Lender Expenses then due specified in Section 2.5
hereof;
 
(h) current financial statements, including audited statements for each
Borrower’s most recently ended fiscal year, which may include a qualified
opinion concerning Borrowers’ financial controls and/or financial condition
unless such qualification includes fraud by the Borrowers, or any of them,
company prepared consolidated and consolidating balance sheets and income
statements for the most recently ended month in accordance with Section 6.2, and
such other updated financial information as Lenders may reasonably request;
 
(i) an audit of the Collateral, the results of which shall be satisfactory to
Lenders;
 
(j) current Compliance Certificate in accordance with Section 6.2;
 
(k) a Warrant in form and substance satisfactory to each Lender;
 
(l) securities and/or deposit account control agreements with respect to any
accounts permitted hereunder to be maintained outside Comerica; and
 
(m) such other documents, and completion of such other matters, as Lenders may
reasonably deem necessary or appropriate.
 
3.2 Conditions Precedent to all Credit Extensions.  The obligation of Lenders to
make each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:
 
(a) timely receipt by each Lender of the Payment/Advance Form as provided in
Section 2.1; and
 
(b) the representations and warranties contained in Section 5 shall be true and
correct in all material respects on and as of the date of such Payment/Advance
Form and on the effective date of each Credit Extension as though made at and as
of each such date, and no Event of Default shall have occurred and be
continuing, or would exist after giving effect to such Credit Extension
(provided, however, that those representations and warranties expressly
referring to another date shall be true, correct and complete in all material
respects as of such date).  The making of each Credit Extension shall be deemed
to be a representation and warranty by Borrowers on the date of such Credit
Extension as to the accuracy of the facts referred to in this Section 3.2.
 
4. Creation of Security Interest.
 
4.1 Grant of Security Interest.  Each Borrower grants and pledges to Collateral
Agent, for the ratable benefit of each Lender, a continuing security interest in
the Collateral to secure prompt repayment of any and all Obligations and to
secure prompt performance by each Borrower of each of its covenants and duties
under the Loan Documents.  Except as set forth in the Schedule, such security
interest constitutes a valid, first priority security interest in the presently
existing Collateral, and will constitute a valid, first priority security
interest in later-acquired Collateral.  Each Borrower also hereby agrees not to
sell, transfer, assign, mortgage, pledge, lease, grant a security interest in,
or encumber any of its Intellectual Property, except in connection with
Permitted Liens and Permitted Transfers.  Notwithstanding any termination of
this Agreement, Collateral Agent’s Lien on the Collateral shall remain in effect
for so long as any Obligations are outstanding.
 
 
12

--------------------------------------------------------------------------------

 
 
4.2 Perfection of Security Interest.  Each Borrower authorizes Collateral Agent
to file at any time financing statements, continuation statements, and
amendments thereto that (i) either specifically describe the Collateral or
describe the Collateral as all assets of each Borrower of the kind pledged
hereunder, and (ii) contain any other information required by the Code for the
sufficiency of filing office acceptance of any financing statement, continuation
statement, or amendment, including whether a Borrower is an organization, the
type of organization and any organizational identification number issued to such
Borrower, if applicable.  Any such financing statements may be filed by
Collateral Agent at any time in any jurisdiction whether or not Revised Article
9 of the Code is then in effect in that jurisdiction.  Each Borrower shall from
time to time endorse and deliver to Collateral Agent, at the request of
Collateral Agent, all Negotiable Collateral and other documents that Collateral
Agent may reasonably request, in form satisfactory to Collateral Agent, to
perfect and continue perfection of Collateral Agent’s security interests in the
Collateral and in order to fully consummate all of the transactions contemplated
under the Loan Documents.  Borrowers shall have possession of the Collateral,
except where expressly otherwise provided in this Agreement or where Collateral
Agent chooses to perfect its security interest by possession in addition to the
filing of a financing statement.  Where Collateral is in possession of a third
party bailee, Borrowers shall take such steps as Collateral Agent reasonably
requests for Collateral Agent to (i) obtain an acknowledgment, in form and
substance satisfactory to Collateral Agent, of the bailee that the bailee holds
such Collateral for the benefit of Collateral Agent, and (ii) obtain “control”
of any Collateral consisting of investment property, deposit accounts,
letter-of-credit rights or electronic chattel paper (as such items and the term
“control” are defined in Revised Article 9 of the Code) by causing the
securities intermediary or depositary institution or issuing bank to execute a
control agreement in form and substance satisfactory to Collateral Agent.  No
Borrower will create any chattel paper without placing a legend on the chattel
paper acceptable to Collateral Agent indicating that Collateral Agent has a
security interest in the chattel paper.  Borrowers from time to time may deposit
with either Lender specific cash collateral to secure specific Obligations; each
Borrower authorizes each Lender to hold such specific balances in pledge and to
decline to honor any drafts thereon or any request by a Borrower or any other
Person to pay or otherwise transfer any part of such balances for so long as the
specific Obligations are outstanding.
 
4.3 Right to Inspect.  Collectively, Collateral Agent and the Lenders (through
any of their officers, employees, or agents) shall have the right, upon
reasonable prior notice, from time to time during a Borrower’s usual business
hours but no more than twice a year (unless an Event of Default has occurred and
is continuing), to inspect Borrower’s Books and to make copies thereof and to
check, test, and appraise the Collateral in order to verify each Borrower’s
financial condition or the amount, condition of, or any other matter relating
to, the Collateral.
 
4.4 Pledge of Collateral.  Each Borrower hereby pledges, assigns and grants to
Collateral Agent, for the ratable benefit of each Lender, a security interest in
all the Shares, together with all proceeds and substitutions thereof, all cash,
stock and other moneys and property paid thereon, all rights to subscribe for
securities declared or granted in connection therewith, and all other cash and
noncash proceeds of the foregoing, as security for the performance of the
Obligations.  The certificate or certificates for the Shares will be delivered
to Collateral Agent, accompanied by an instrument of assignment duly executed in
blank by the relevant Borrower.  To the extent required by the terms and
conditions governing the Shares, the relevant Borrower shall cause the books of
each entity whose Shares are part of the Collateral and any transfer agent to
reflect the pledge of any applicable Shares.  Upon the occurrence and during the
continuance of an Event of Default hereunder, Collateral Agent, for the ratable
benefit of each Lender, may effect the transfer of any securities included in
the Collateral (including but not limited to the Shares) into the name of
Collateral Agent and cause new certificates representing such securities to be
issued in the name of Collateral Agent or its transferee.  Each Borrower will
execute and deliver such documents, and take or cause to be taken such actions,
as Collateral Agent may reasonably request to perfect or continue the perfection
of Collateral Agent’s security interest in the Shares.  Unless an Event of
Default shall have occurred, the relevant Borrower shall be entitled to exercise
any voting rights with respect to the Shares and to give consents, waivers and
ratifications in respect thereof, provided that no vote shall be cast or
consent, waiver or ratification given or action taken which would be
inconsistent with any of the terms of this Agreement or which would constitute
or create any violation of any of such terms.  All such rights to vote and give
consents, waivers and ratifications shall terminate upon the occurrence and
continuance of an Event of Default.
 
 
13

--------------------------------------------------------------------------------

 
 
       5.   Representations and Warranties.
 
Each Borrower represents and warrants as follows:
 
5.1 Due Organization and Qualification.  Borrower and each Subsidiary is an
entity duly existing under the laws of its state of organization and qualified
and licensed to do business in any state in which the conduct of its business or
its ownership of property requires that it be so qualified, except where the
failure to be so qualified could not reasonably be expected to cause a Material
Adverse Effect.
 
5.2 Due Authorization; No Conflict.  The execution, delivery, and performance of
the Loan Documents are within Borrower’s powers, have been duly authorized, and
are not in conflict with nor constitute a breach of any provision contained in
Borrower’s Articles of Incorporation or Bylaws, nor will they constitute an
event of default under any material agreement to which Borrower is a party or by
which Borrower is bound.  Borrower is not in default under any material
agreement to which it is a party or by which it is bound, except where such
default could not reasonably be expected to cause a Material Adverse Effect.
 
5.3 Collateral.  Borrower has rights in or the power to transfer the Collateral,
and its title to the Collateral is free and clear of Liens, adverse claims, and
restrictions on transfer or pledge except for Permitted Liens.  All Collateral
is located solely in the Collateral States.  The Eligible Accounts are bona fide
existing obligations.  The property or services giving rise to such Eligible
Accounts has been delivered or rendered to the account debtor or its agent for
immediate shipment to and unconditional acceptance by the account
debtor.  Borrower has not received notice of actual or imminent Insolvency
Proceeding of any account debtor whose accounts are included in any Borrowing
Base Certificate as an Eligible Account. No licenses or agreements giving rise
to such Eligible Accounts is with any Prohibited Territory or with any Person
organized under or doing business in a Prohibited Territory.  All Inventory is
in all material respects of good and merchantable quality, free from all
material defects, except for Inventory for which adequate reserves have been
made.  Except as set forth in the Schedule, none of the Collateral is maintained
or invested with a Person other than a Lender or an Affiliate of a Lender.
 
5.4 Intellectual Property Collateral.  Borrower is the sole owner of the
Intellectual Property Collateral, except for (i) non-exclusive licenses granted
by Borrower to its customers; and (ii) and licenses that could not result in a
legal transfer of title of the licensed property but that may be exclusive in
respects other than territory and that may be exclusive as to territory only as
to discreet geographical areas outside of the United States; in each case, in
the ordinary course of business.  To the best of Borrower’s knowledge, each of
the Copyrights, Trademarks and Patents is valid and enforceable, and no part of
the Intellectual Property Collateral has been judged invalid or unenforceable,
in whole or in part, and no claim has been made to Borrower that any part of the
Intellectual Property Collateral violates the rights of any third party except
to the extent such claim could not reasonably be expected to cause a Material
Adverse Effect.  Except as set forth in the Schedule, Borrower’s rights as a
licensee of intellectual property do not give rise to more than five percent
(5%) of its gross revenue in any given month, including without limitation
revenue derived from the sale, licensing, rendering or disposition of any
product or service.
 
5.5 Name; Location of Chief Executive Office.  Except as disclosed in the
Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof, and its exact legal name is as set forth
in the first paragraph of this Agreement.  The chief executive office of
Borrower is located in the Chief Executive Office State at the address indicated
in Section 10 hereof.
 
5.6 Actions, Suits, Litigation, or Proceedings.  Except as set forth in the
Schedule, there are no actions, suits, litigation or proceedings, at law or in
equity, pending by or against Borrower or any Subsidiary before any court,
administrative agency, or arbitrator in which a likely adverse decision could
reasonably be expected to have a Material Adverse Effect.
 
 
14

--------------------------------------------------------------------------------

 
 
5.7 No Material Adverse Change in Financial Statements.  All consolidated and
consolidating financial statements related to Borrower and any Subsidiary that
are delivered by Borrower to any Lender fairly present in all material respects
Borrower’s consolidated and consolidating financial condition as of the date
thereof and Borrower’s consolidated and consolidating results of operations for
the period then ended.  There has not been a material adverse change in the
consolidated or in the consolidating financial condition of Borrower since the
date of the most recent of such financial statements submitted to Lenders.
 
5.8 Solvency, Payment of Debts.  Borrower is able to pay its debts (including
trade debts) as they mature; the fair saleable value of Borrower’s assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities; and Borrower is not left with unreasonably small capital after the
transactions contemplated by this Agreement.
 
5.9 Compliance with Laws and Regulations.  Borrower and each Subsidiary have met
the minimum funding requirements of ERISA with respect to any employee benefit
plans subject to ERISA.  No event has occurred resulting from Borrower’s failure
to comply with ERISA that is reasonably likely to result in Borrower’s incurring
any liability that could reasonably be expected to have a Material Adverse
Effect.  Borrower is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of
1940.  Borrower is not engaged principally, or as one of the important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System).  Borrower has complied in all material
respects with all the provisions of the Federal Fair Labor Standards
Act.  Borrower is in compliance with all environmental laws, regulations and
ordinances except where the failure to comply is not reasonably likely to have a
Material Adverse Effect.  Borrower has not violated any statutes, laws,
ordinances or rules applicable to it, the violation of which could reasonably be
expected to have a Material Adverse Effect.  Borrower and each Subsidiary have
filed or caused to be filed all tax returns required to be filed, and have paid,
or have made adequate provision for the payment of, all taxes reflected therein
except those being contested in good faith with adequate reserves under GAAP or
where the failure to file such returns or pay such taxes could not reasonably be
expected to have a Material Adverse Effect.
 
5.10 Subsidiaries.  Borrower does not own any stock, partnership interest or
other equity securities of any Person, except for Permitted Investments.
 
5.11 Government Consents.  Borrower and each Subsidiary have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted,
except where the failure to do so would not reasonably be expected to cause a
Material Adverse Effect.
 
5.12 Inbound Licenses.  Except as disclosed on the Schedule, Borrower is not a
party to, nor is bound by, any inbound license or other agreement, the failure,
breach, or termination of which could reasonably be expected to cause a Material
Adverse Effect, or that prohibits or otherwise restricts Borrower from granting
a security interest in Borrower’s interest in such license or agreement or any
other property.
 
5.13 Shares.  Borrower has full power and authority to create a first lien on
the Shares and no disability or contractual obligation exists that would
prohibit Borrower from pledging the Shares pursuant to this Agreement.  To
Borrower’s knowledge, there are no subscriptions, warrants, rights of first
refusal or other restrictions on transfer relative to, or options exercisable
with respect to the Shares.  The Shares have been and will be duly authorized
and validly issued, and are fully paid and non-assessable.  To Borrower’s
knowledge, the Shares are not the subject of any present or threatened suit,
action, arbitration, administrative or other proceeding, and Borrower knows of
no reasonable grounds for the institution of any such proceedings.
 
5.14 Full Disclosure.  No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to any Lender taken
together with all such certificates and written statements furnished to any
Lender contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained in such
certificates or statements not misleading, it being recognized by Lenders that
the projections and forecasts have been provided by Borrower in good faith and
based upon reasonable assumptions, are not to be viewed as facts and that actual
results during the period or periods covered by any such projections and
forecasts may differ from the projected or forecasted results.
 
 
15

--------------------------------------------------------------------------------

 
 
       6.    Affirmative Covenants.
 
Each Borrower covenants that, until payment in full of all outstanding
Obligations, and for so long as any Lender may have any commitment to make a
Credit Extension hereunder, each Borrower (except as otherwise indicated) shall
do all of the following:
 
6.1 Good Standing and Government Compliance.  Borrower shall maintain its and
each of its Subsidiaries’ organizational existence and good standing in the
Borrower State, shall maintain qualification and good standing in each other
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect, and shall furnish to Collateral Agent the
organizational identification number issued to Borrower by the authorities of
the jurisdiction in which Borrower is organized, if applicable.  Borrower shall
meet, and shall cause each Subsidiary to meet, the minimum funding requirements
of ERISA with respect to any employee benefit plans subject to ERISA.  Borrower
shall comply in all material respects with all applicable Environmental Laws,
and maintain all material permits, licenses and approvals required thereunder
where the failure to do so could reasonably be expected to have a Material
Adverse Effect.  Borrower shall comply, and shall cause each Subsidiary to
comply, with all statutes, laws, ordinances and government rules and regulations
to which it is subject, and shall maintain, and shall cause each of its
Subsidiaries to maintain, in force all licenses, approvals and agreements, the
loss of which or failure to comply with which would reasonably be expected to
have a Material Adverse Effect.
 
6.2 Financial Statements, Reports, Certificates.  Parent shall deliver to each
Lender:  (i) as soon as available, but in any event within thirty (30) days
after the end of each calendar month, a company prepared consolidated and
consolidating balance sheet and income statement covering Borrower’s operations
during such period, in a form reasonably acceptable to Collateral Agent and
certified by a Responsible Officer; (ii) as soon as available, but in any event
within one hundred twenty (120) days after the end of Borrower’s fiscal year,
audited consolidated and consolidating financial statements of Borrower prepared
in accordance with GAAP, consistently applied, together with an opinion which is
unqualified (including no going concern comment or qualification) or otherwise
consented to in writing by Collateral Agent on such financial statements of an
independent certified public accounting firm reasonably acceptable to Collateral
Agent; (iii) copies of all statements, reports and notices sent or made
available generally by Borrower to its security holders or to any holders of
Subordinated Debt and, within five (5) days of filing, all reports on Forms 10-K
and 10-Q filed with the Securities and Exchange Commission; (iv) promptly upon
receipt of notice thereof, a report of any legal actions pending or threatened
against Borrower or any Subsidiary that could result in damages or costs to
Borrower or any Subsidiary of One Hundred Thousand Dollars ($100,000) or more;
(v) promptly upon receipt, each management letter prepared by Borrower’s
independent certified public accounting firm regarding Borrower’s management
control systems; (vi) as soon as available, but in any event not later than
February 15 of each calendar year, Borrower’s financial and business projections
and budget for such year, with evidence of approval thereof by Borrower’s board
of directors; (vii) such budgets, sales projections, operating plans or other
financial information generally prepared by Borrower in the ordinary course of
business as any Lender may reasonably request from time to time; and (viii)
within thirty (30) days of the last day of each fiscal quarter, a report signed
by Borrower, in form reasonably acceptable to Collateral Agent, listing any
applications or registrations that Borrower has made or filed in respect of any
Patents, Copyrights or Trademarks and the status of any outstanding applications
or registrations, as well as any material change in Borrower’s Intellectual
Property Collateral, including but not limited to any subsequent ownership right
of Borrower in or to any Trademark, Patent or Copyright not specified in
Exhibits A, B, and C of any Intellectual Property Security Agreement delivered
to Collateral Agent by Borrower in connection with this Agreement.
 
(a)           Within thirty (30) days after the last day of each month, Parent
shall deliver to Lenders a Borrowing Base Certificate signed by a Responsible
Officer in substantially the form of Exhibit D hereto, together with aged
listings by invoice date of accounts receivable and accounts payable, and a
future, rolling twelve (12) month billings report.
 
(b)           Within thirty (30) days after the last day of each month, Parent
shall deliver to Lenders with the monthly financial statements a Compliance
Certificate certified as of the last day of the applicable month and signed by a
Responsible Officer in substantially the form of Exhibit E hereto.
 
 
16

--------------------------------------------------------------------------------

 
 
(c)           Promptly, but in any event within five (5) days, upon becoming
aware of the occurrence or existence of an Event of Default hereunder, a written
statement of a Responsible Officer setting forth details of the Event of
Default, and the action which Borrowers have taken or propose to take with
respect thereto.
 
(d)           Lenders shall have a right from time to time hereafter to audit
each Borrower’s Accounts and appraise Collateral at Borrowers’ expense, provided
that such audits will be conducted no more often than every six (6) months
unless an Event of Default has occurred and is continuing.
 
Parent may deliver to Lenders on an electronic basis any certificates, reports
or information required pursuant to this Section 6.2, and Lenders shall be
entitled to rely on the information contained in the electronic files, provided
that Lenders in good faith believes that the files were delivered by a
Responsible Officer.  If Parent delivers this information electronically, it
shall also deliver to Lenders by U.S. Mail, reputable overnight courier service,
hand delivery, facsimile or .pdf file within five (5) Business Days of
submission of the unsigned electronic copy the certification of monthly
financial statements, the intellectual property report, the Borrowing Base
Certificate and the Compliance Certificate, each bearing the physical signature
of the Responsible Officer.
 
6.3 Inventory; Returns.  Borrower shall keep all Inventory in good and
merchantable condition, free from all material defects except for Inventory for
which adequate reserves have been made.  Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist on the
Closing Date or as Borrower determines in its business judgment is in the best
interest of Borrower.  Borrower shall promptly notify Lenders of all returns and
recoveries and of all disputes and claims involving more than One Hundred
Thousand Dollars ($100,000).
 
6.4 Taxes.  Borrower shall make, and cause each Subsidiary to make, due and
timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Collateral Agent, on demand, proof satisfactory
to Collateral Agent indicating that Borrower or a Subsidiary has made such
payments or deposits and any appropriate certificates attesting to the payment
or deposit thereof; provided that Borrower or a Subsidiary need not make any
payment if the amount or validity of such payment is contested in good faith by
appropriate proceedings and is reserved against (to the extent required by GAAP)
by Borrower.
 
6.5 Insurance.
 
(a) Borrower, at its expense, shall keep the Collateral insured against loss or
damage by fire, theft, explosion, sprinklers, and all other hazards and risks,
and in such amounts, as ordinarily insured against by other owners in similar
businesses conducted in the locations where Borrower’s business is conducted on
the date hereof.  Borrower shall also maintain liability and other insurance in
amounts and of a type that are customary to businesses similar to Borrower’s.
 
(b) All such policies of insurance shall be in such form, with such companies,
and in such amounts as reasonably satisfactory to Collateral Agent.  All
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Collateral Agent, showing Collateral
Agent as an additional loss payee, and all liability insurance policies shall
show Collateral Agent as an additional insured and specify that the insurer must
give at least twenty (20) days notice to Collateral Agent before canceling its
policy for any reason.  Upon Collateral Agent’s request, Borrower shall deliver
to Collateral Agent certified copies of the policies of insurance and evidence
of all premium payments.  If no Event of Default has occurred and is continuing,
proceeds payable under any casualty policy will, at Borrower’s option, be
payable to Parent to replace the property subject to the claim, provided that
any such replacement property shall be deemed Collateral in which Collateral
Agent has been granted a first priority security interest.  If an Event of
Default has occurred and is continuing, all proceeds payable under any such
policy shall, at Collateral Agent’s option, be payable to Collateral Agent, for
the ratable benefit of the Lenders, to be applied on account of the Obligations.
 
6.6 Accounts.  Borrower shall maintain its primary operating accounts with
Comerica and Bridge Bank substantially on a 50:50 basis, and, from and after
thirty (30) days after the Closing Date, no less than eighty percent (80%) of
Borrower’s investment accounts with Lenders or their Affiliates; provided that,
if at any time Borrower’s Cash falls below Five Million Dollars ($5,000,000),
Borrower shall maintain all its Cash with Comerica and Bridge Bank substantially
on a 50:50 basis.  All accounts permitted hereunder to be maintained outside of
Comerica, Bridge Bank and or their Affiliates shall be subject to control
agreements in favor, and in form and substance reasonably satisfactory to,
Collateral Agent, for the ratable benefit of Lenders.
 
 
17

--------------------------------------------------------------------------------

 
 
6.7 Financial Covenants.  Borrower shall at all times maintain the following
financial covenants and ratios:
 
(a) Minimum Cash.  At least (x) Two Million Five Hundred Thousand Dollars
($2,500,000) Cash with each of Comerica and Bridge Bank; and (y) approximately
fifty percent (50%) of its Cash with each of Comerica and Bridge Bank; provided
that Borrower shall have five (5) days from notice or knowledge thereof to
“rebalance” the accounts with Comerica and Bridge Bank to ensure compliance with
this clause (y); and
 
(b) Fixed Charge Coverage Ratio.  A ratio of (a) Cash plus trailing three (3)
months’ EBITDA, to (b) trailing three (3) months’ cash interest expense related
to the Indebtedness hereunder, of at least 5.01 to 1.00; measured quarterly.
 
6.8 Registration of Intellectual Property Rights.
 
(a) Borrower shall register or cause to be registered on an expedited basis (to
the extent not already registered) with the United States Patent and Trademark
Office or the United States Copyright Office, as the case may be, those
registrable intellectual property rights now owned or hereafter developed or
acquired by Borrower, to the extent that Borrower, in its reasonable business
judgment, deems it appropriate to so protect such intellectual property rights.
 
(b) Borrower shall promptly give Collateral Agent written notice of any
applications or registrations of intellectual property rights filed with the
United States Patent and Trademark Office, including the date of such filing and
the registration or application numbers, if any.
 
(c) Borrower shall (i) give Collateral Agent not less than thirty (30) days
prior written notice of the filing of any applications or registrations with the
United States Copyright Office, including the title of such intellectual
property rights to be registered, as such title will appear on such applications
or registrations, and the date such applications or registrations will be filed;
(ii) prior to the filing of any such applications or registrations, execute such
documents as Collateral Agent may reasonably request for Collateral Agent to
maintain its perfection in such intellectual property rights to be registered by
Borrower; (iii) upon the request of Collateral Agent, either deliver to
Collateral Agent or file such documents simultaneously with the filing of any
such applications or registrations; (iv) upon filing any such applications or
registrations, promptly provide Collateral Agent with a copy of such
applications or registrations together with any exhibits, evidence of the filing
of any documents requested by Collateral Agent to be filed for Collateral Agent
to maintain the perfection and priority of its security interest in such
intellectual property rights, and the date of such filing.
 
(d) Borrower shall execute and deliver such additional instruments and documents
from time to time as Collateral Agent shall reasonably request to perfect and
maintain the perfection and priority of Collateral Agent’s security interest in
the Intellectual Property Collateral.
 
(e) Borrower shall use commercially reasonably efforts to (i) protect, defend
and maintain the validity and enforceability of the Trademarks, Patents,
Copyrights, and trade secrets, (ii) detect infringements of the Trademarks,
Patents and Copyrights and promptly advise Collateral Agent in writing of
material infringements detected and (iii) not allow any material Trademarks,
Patents or Copyrights to be abandoned, forfeited or dedicated to the public
without the written consent of Collateral Agent, which shall not be unreasonably
withheld.
 
(f) Collateral Agent may audit Borrower’s Intellectual Property Collateral to
confirm compliance with this Section 6.8, provided such audit may not occur more
often than twice per year, unless an Event of Default has occurred and is
continuing.  Collateral Agent shall have the right, but not the obligation, to
take, at Borrower’s sole expense, any actions that Borrower is required under
this Section 6.8 to take but which Borrower fails to take, after fifteen (15)
days’ notice to Borrower.  Borrower shall reimburse and indemnify Collateral
Agent and each Lender for all reasonable costs and reasonable expenses incurred
in the reasonable exercise of its rights under this Section 6.8.
 
 
18

--------------------------------------------------------------------------------

 
 
6.9 Consent of Inbound Licensors.  Prior to entering into or becoming bound by
any inbound license or agreement (other than over-the-counter software that is
commercially available to the public), the failure, breach, or termination of
which could reasonably be expected to cause a Material Adverse Effect, Borrower
shall:  (i) provide written notice to Collateral Agent of the material terms of
such license or agreement with a description of its likely impact on Borrower’s
business or financial condition; and (ii) in good faith take such actions as
Collateral Agent may reasonably request to obtain the consent of, or waiver by,
any person whose consent or waiver is necessary for (A) Borrower’s interest in
such licenses or contract rights to be deemed Collateral and for Collateral
Agent to have a security interest in it that might otherwise be restricted by
the terms of the applicable license or agreement, whether now existing or
entered into in the future, and (B) Collateral Agent to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Collateral Agent’s rights and remedies under this Agreement and
the other Loan Documents, provided, however, that the failure to obtain any such
consent or waiver shall not constitute a default under this Agreement
 
6.10 Creation/Acquisition of Subsidiaries.  In the event any Borrower or any
Subsidiary creates or acquires any Subsidiary, such Borrower and such Subsidiary
shall promptly notify Collateral Agent of the creation or acquisition of such
new Subsidiary and take all such action as may be reasonably required by
Collateral Agent to cause each such domestic Subsidiary to guarantee the
Obligations of Borrowers under the Loan Documents and grant a continuing pledge
and security interest in and to the collateral of such Subsidiary (substantially
as described on Exhibit A hereto), and the relevant Borrower shall grant and
pledge to Collateral Agent, for the ratable benefit of the Lenders, a perfected
security interest in the Shares of each Subsidiary (whether foreign or
domestic).
 
6.11 Post-Closing Deliverables.  Borrower shall, within thirty (30) days from
the Closing Date, deliver to Collateral Agent the following: (i) the certificate
for the Shares, together with Assignment(s) Separate from Certificate, duly
executed in blank; and (ii) a landlord waiver (or similar), in form and content
reasonably acceptable to Collateral Agent, with respect to each of Borrower’s
leased locations.
 
6.12 Further Assurances.  At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by any Lender to effect the purposes of this Agreement.
 
        7.     Negative Covenants.
 
Each Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until the outstanding Obligations are paid in full or for so
long as any Lender may have any commitment to make any Credit Extensions, no
Borrower will do any of the following without Lenders’ prior written consent:
 
7.1 Dispositions.  Convey, sell, lease, license, transfer or otherwise dispose
of (collectively, to “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, or subject to Section 6.6 of the
Agreement, move cash balances on deposit with any Lender to accounts opened at
another financial institution, other than Permitted Transfers.
 
7.2 Change in Name, Location, Executive Office, or Executive Management; Change
in Business; Change in Fiscal Year; Change in Control.  Change its name or the
Borrower State or relocate its chief executive office without thirty (30) days
prior written notification to Collateral Agent; replace its chief executive
officer or chief financial officer without thirty (30) days prior written
notification to Collateral Agent; engage in any business, or permit any of its
Subsidiaries to engage in any business, other than or reasonably related or
incidental to the businesses currently engaged in by Borrower; change its fiscal
year end; have a Change in Control (provided that Borrower’s may have a Change
in Control, without the Lenders’ prior written consent, as long as the
Obligations are paid in full in cash, and this Agreement is terminated,
immediately prior to or concurrently with the closing of any such Change in
Control).
 
 
19

--------------------------------------------------------------------------------

 
 
7.3 Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person, or enter into any agreement to do any of the same, except where (i) such
transactions do not in the aggregate exceed Two Hundred Fifty Thousand Dollars
($250,000) during any fiscal year (provided that no such limitation shall apply
to transactions in which the consideration is solely Borrower’s equity
securities), (ii) no Event of Default has occurred, is continuing or would exist
after giving effect to such transactions, (iii) such transactions do not result
in a Change in Control, and (iv) Borrower is the surviving entity.
 
7.4 Indebtedness.  Create, incur, assume, guarantee or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness, or prepay any Indebtedness or take any actions which
impose on Borrower an obligation to prepay any Indebtedness, except Indebtedness
to Lenders.
 
7.5 Encumbrances.  Create, incur, assume or allow any Lien with respect to any
of its property, or assign or otherwise convey any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries so to do,
except for Permitted Liens, or covenant to any other Person that Borrower in the
future will refrain from creating, incurring, assuming or allowing any Lien with
respect to any of Borrower’s property.
 
7.6 Distributions.  Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock,
except that Borrower may repurchase the stock of former employees pursuant to
stock repurchase agreements (i) as long as an Event of Default does not exist
prior to such repurchase or would not exist after giving effect to such
repurchase, and (ii) by the cancellation of indebtedness owed by such former
employees to Borrower regardless of whether an Event of Default exists.
 
7.7 Investments.  Directly or indirectly acquire or own, or make any Investment
in or to any Person, or permit any of its Subsidiaries to do so, other than
Permitted Investments, or maintain or invest any of its property with a Person
other than a Lender or an Affiliate of a Lender or permit any Subsidiary to do
so unless such Person has entered into a control agreement with Collateral
Agent, in form and substance satisfactory to Collateral Agent, or suffer or
permit any Subsidiary to be a party to, or be bound by, an agreement that
restricts such Subsidiary from paying dividends or otherwise distributing
property to Borrower.  Further, Borrower shall not enter into any license or
agreement with any Prohibited Territory or with any Person organized under or
doing business in a Prohibited Territory.
 
7.8 Transactions with Affiliates.  Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.
 
7.9 Subordinated Debt.  Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt and the terms of the subordination
agreement relating to such Subordinated Debt, or amend any provision of any
document evidencing such Subordinated Debt, except in compliance with the terms
of the subordination agreement relating to such Subordinated Debt, or amend any
provision affecting Collateral Agent’s rights contained in any documentation
relating to the Subordinated Debt without Collateral Agent’s prior written
consent.
 
7.10 Inventory and Equipment. Store Inventory or Equipment with a value in
excess of Two Hundred Fifty Thousand Dollars ($250,000) with a bailee,
warehouseman, or similar third party unless the third party has been notified of
Collateral Agent’s security interest and Collateral Agent (a) has received an
acknowledgment from the third party that it is holding or will hold the
Inventory or Equipment for Collateral Agent’s benefit or (b) is in possession of
the warehouse receipt, where negotiable, covering such Inventory or
Equipment.  Except for Inventory in transit (including Inventory in customs in
the ordinary course of business) or sold in the ordinary course of business and
except for such other locations as Collateral Agent may approve in writing,
Borrower shall keep the Inventory and Equipment only at the location set forth
in Section 10 and such other locations of which Borrower gives Collateral Agent
prior written notice and as to which Collateral Agent files a financing
statement where needed to perfect its security interest.
 
 
20

--------------------------------------------------------------------------------

 
 
7.11 No Investment Company; Margin Regulation.  Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.
 
        8.    Events of Default.
 
Any one or more of the following events shall constitute an Event of Default by
Borrowers under this Agreement:
 
8.1 Payment Default.  If Borrowers fail to pay, when due, any of the
Obligations;
 
8.2 Covenant Default.
 
(a) If Borrowers fail to perform any obligation under Sections 6.2, 6.4, 6.5,
6.6, 6.7, 6.8 or 6.9, or violates any of the covenants contained in Article 7 of
this Agreement; or
 
(b) If Borrowers fail or neglect to perform or observe any other material term,
provision, condition, covenant contained in this Agreement, in any of the Loan
Documents, or in any other present or future agreement between a Borrower and
Collateral Agent or any Lender and as to any default under such other term,
provision, condition or covenant that can be cured, has failed to cure such
default within ten (10) days after Parent receives notice thereof or any officer
of a Borrower becomes aware thereof; provided, however, that if the default
cannot by its nature be cured within the ten (10) day period or cannot after
diligent attempts by Borrowers be cured within such ten (10) day period, and
such default is likely to be cured within a reasonable time, then Borrowers
shall have an additional reasonable period (which shall not in any case exceed
thirty (30) days) to attempt to cure such default, so long as Borrowers continue
to diligently attempt to cure such default, and within such reasonable time
period the failure to have cured such default shall not be deemed an Event of
Default but no Credit Extensions will be made.
 
8.3 Material Adverse Effect.  If there occurs any circumstance or circumstances
that could reasonably be expected to have a Material Adverse Effect;
 
8.4 Defective Perfection.  If Collateral Agent shall receive at any time
following the Closing Date an SOS Report indicating that except for Permitted
Liens, Collateral Agent’s security interest in the Collateral is not prior to
all other security interests or Liens of record reflected in the report;
 
8.5 Attachment.  If any material portion of a Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within five (5) days, or if a Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of a
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of a Borrower’s assets by the United States
Government, or any department, agency, or instrumentality thereof, or by any
state, county, municipal, or governmental agency, and the same is not paid
within five (5) days after such Borrower receives notice thereof, provided that
none of the foregoing shall constitute an Event of Default where such action or
event is stayed or an adequate bond has been posted pending a good faith contest
by a Borrower (provided that no Credit Extensions will be made during such cure
period);
 
8.6 Insolvency.  If a Borrower becomes insolvent, or if an Insolvency Proceeding
is commenced by a Borrower, or if an Insolvency Proceeding is commenced against
a Borrower and is not dismissed or stayed within forty-five (45) days (provided
that no Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);
 
 
21

--------------------------------------------------------------------------------

 
 
8.7 Other Agreements.  If there is a default or other failure to perform in any
agreement to which a Borrower is a party with a third party or parties resulting
in a right by such third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in excess of One
Hundred Thousand Dollars ($100,000) or that would reasonably be expected to have
a Material Adverse Effect;
 
8.8 Subordinated Debt.  If a Borrower makes any payment on account of
Subordinated Debt, except to the extent the payment is allowed under any
subordination agreement entered into with Collateral Agent or any Lender;
 
8.9 Judgments; Settlements.  If a judgment or judgments for the payment of money
in an amount, individually or in the aggregate, of at least One Hundred Thousand
Dollars ($100,000) shall be rendered against a Borrower and shall remain
unsatisfied and unstayed for a period of ten (10) days (provided that no Credit
Extensions will be made prior to the satisfaction or stay of the judgment); or
if a settlement or settlements is agreed upon for an amount individually or in
the aggregate of at least (x) Two Hundred Fifty Thousand Dollars ($250,000) with
respect to the “Focus Litigation” (as described in the Schedule); and (y) One
Hundred Thousand Dollars ($100,000) with respect to all other matters; or
 
8.10 Misrepresentations.  If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Collateral Agent or any Lender by any
Responsible Officer pursuant to this Agreement or to induce Collateral Agent or
any Lender to enter into this Agreement or any other Loan Document.
 
        9.   Rights and Remedies.
 
9.1 Rights and Remedies.
 
(a) Upon the occurrence and during the continuance of an Event of Default,
Collateral Agent may, and at the written direction of the Required Lenders
shall, without notice or demand, do any or all of the following: (i) deliver
notice of the Event of Default to any Borrower, (ii) by notice to any Borrower
declare all Obligations immediately due and payable (but if an Event of Default
described in Section 8.5 occurs, all Obligations shall be immediately due and
payable without any action by Collateral Agent or the Lenders) or (iii) by
notice to any Borrower suspend or terminate the obligations, if any, of the
Lenders to make Credit Extensions for a Borrower’s benefit under this Agreement
or under any other agreement between a Borrower and Collateral Agent and/or the
Lenders (but if an Event of Default described in Section 8.5 occurs all
obligations, if any, of the Lenders to make Credit Extensions for a Borrower’s
benefit under this Agreement or under any other agreement between a Borrower and
Collateral Agent and/or the Lenders shall be immediately terminated without any
action by Collateral Agent or the Lenders).
 
(b) Without limiting the rights of the Collateral Agent and the Lenders set
forth in Section 9.1(a) above, upon the occurrence and during the continuance of
an Event of Default, Collateral Agent shall have the right, at the written
direction of the Required Lenders, without notice or demand, to do any or all of
the following:
 
(i) foreclose upon and/or sell or otherwise liquidate, the Collateral, and
credit bid and purchase at any public sale;
 
(ii) apply to the Obligations any (a) balances and deposits of any Borrower that
Collateral Agent or any Lender holds or controls, or (b) any amount held or
controlled by Collateral Agent or any Lender owing to or for the credit or the
account of such Borrower; provided that each Lender shall retain its setoff
rights and its right to place a “hold” on any accounts maintained with it,
exercisable without the approval of the other Lenders; and/or
 
(iii) commence and prosecute an Insolvency Proceeding or consent to any Borrower
commencing any Insolvency Proceeding.
 
 
22

--------------------------------------------------------------------------------

 
 
(c) Without limiting the rights of the Collateral Agent and the Lenders set
forth in Sections 9.1(a) and (b) above, upon the occurrence and during the
continuance of an Event of Default, Collateral Agent shall have the right,
without notice or demand, to do any or all of the following:
 
(i) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Collateral Agent and the Required Lenders
consider advisable, notify any Person owing a Borrower money of Collateral
Agent’s and Lenders’ security interest in such funds, and verify the amount of
such account;
 
(ii) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the
Collateral.  Borrowers shall assemble the Collateral if Collateral Agent
requests and make it available in a location as Collateral Agent reasonably
designates.  Collateral Agent may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred.  Each Borrower grants
Collateral Agent a license to enter and occupy any of its premises, without
charge, to exercise any of Collateral Agent’s rights or remedies;
 
(iii) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, the Collateral.  Upon the occurrence and during the
continuance of an Event of Default, Collateral Agent and Lenders are hereby
granted a non-exclusive, royalty-free license or other right to use, without
charge, each Borrower’s labels, patents, copyrights, mask works, rights of use
of any name, trade secrets, trade names, trademarks, service marks, and
advertising matter, or any similar property as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral and,
in connection with Collateral Agent’s or Lenders’ exercise of their rights under
this Section 9.1, each Borrower’s rights under all licenses and all franchise
agreements inure to Collateral Agent for the benefit of the Lenders;
 
(iv) place a “hold” on any account maintained with Collateral Agent or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;
 
(v) demand and receive possession of Borrower’s Books;
 
(vi) appoint a receiver to manage and realize upon any of the Collateral, and
such receiver shall have any right and authority as any competent court will
grant or authorize in accordance with any applicable law, including any power or
authority to manage the business of Borrowers; and
 
(vii) Subject to clauses 9.1(a) and 9.1(b), exercise all rights and remedies
available to Collateral Agent and Lenders under the Loan Documents or at law or
equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof), and including the power of
attorney in Section 9.2.
 
Notwithstanding any provision of this Section 9.1 to the contrary, but subject
to the next succeeding paragraph, upon the occurrence of any Event of Default,
Collateral Agent and each Required Lender shall have the right to exercise any
and all remedies referenced in this Section 9.1 following the occurrence of an
Exigent Circumstance.  As used in the immediately preceding sentence, “Exigent
Circumstance” means any event or circumstance that, in the reasonable judgment
of Collateral Agent or any Required Lender, imminently threatens the ability of
Collateral Agent or any Required Lender to realize upon all or any material
portion of the Collateral, such as, without limitation, fraudulent removal,
concealment, or abscondment thereof, destruction or material waste thereof, or
failure of Borrowers after reasonable demand to maintain or reinstate adequate
casualty insurance coverage, or which, in the judgment of Collateral Agent or
any Required Lender, could reasonably be expected to result in a material
diminution in value of the Collateral.
 
In the event of an Exigent Circumstance, the Required Lenders shall attempt to
mutually agree as to what enforcement action (as described in this Section 9.1;
each, an “Enforcement Action”) to take; provided, however, that if after
consultation, the Required Lenders cannot mutually agree on what action to take,
then the Required Lender wishing to take the stronger Enforcement Action (the
“Enforcing Lender”) shall have the right to determine and shall control the
timing, order and type of Enforcement Actions which will be taken and all other
matters in connection with any such Enforcement Actions, and to direct the
Collateral Agent to act accordingly.  To facilitate these rights to control
Enforcement Actions, upon any Required Lender becoming the Enforcing Lender, if
the Enforcing Lender is not already the Collateral Agent, then automatically and
without the necessity of any further action being taken by any party, (x) the
original Collateral Agent shall be deemed to have resigned as Collateral Agent
and (y) the Lenders shall be deemed to have unanimously appointed the Enforcing
Lender as successor Collateral Agent under this Agreement and the Loan Documents
(and the Enforcing Lender shall be deemed to have accepted such appointment) in
accordance with 13.9 of this Agreement.  In taking such Enforcement Actions
pursuant to the previous sentence, the Enforcing Lender as such successor agent
shall act in accordance with, and subject to the terms, conditions, rights and
duties of Article 13 of this Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
9.2 Power of Attorney.  Each Borrower hereby irrevocably appoints Collateral
Agent as its lawful attorney-in-fact, exercisable upon the occurrence and during
the continuance of an Event of Default, to:  (a) endorse such Borrower’s name on
any checks or other forms of payment or security; (b) sign such Borrower’s name
on any invoice or bill of lading for any Account or drafts against Account
Debtors; (c) settle and adjust disputes and claims about the Accounts directly
with Account Debtors, for amounts and on terms Collateral Agent determines
reasonable; (d) make, settle, and adjust all claims under such Borrower’s
insurance policies; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, and adverse claim in or to the Collateral, or any judgment
based thereon, or otherwise take any action to terminate or discharge the same;
(f) transfer the Collateral into the name of Collateral Agent or a third party
as the Code or any applicable law permits; (g) enter into a
short-form  intellectual property security agreement consistent with the terms
of this Agreement for recording purposes only or modify, in its sole discretion,
any intellectual property security agreement entered into between a Borrower and
Collateral Agent without first obtaining any Borrower’s approval of or signature
to such modification by amending Exhibits A, B, and C, thereof, as appropriate,
to include reference to any right, title or interest in any Copyrights, Patents
or Trademarks acquired by a Borrower after the execution hereof or to delete any
reference to any right, title or interest in any Copyrights, Patents or
Trademarks in which such Borrower no longer has or claims to have any right,
title or interest; and (h) file, in its sole discretion, one or more financing
or continuation statements and amendments thereto, relative to any of the
Collateral without the signature of a Borrower where permitted by law; provided
Collateral Agent may exercise such power of attorney to sign the name of any
Borrower on any of the documents described in clauses (g) and (h) above,
regardless of whether an Event of Default has occurred.  Each Borrower hereby
appoints Collateral Agent as its lawful attorney-in-fact to sign such Borrower’s
name on any documents necessary to perfect or continue the perfection of
Collateral Agent’s security interest in the Collateral regardless of whether an
Event of Default has occurred until all Obligations have been satisfied in full
and Collateral Agent is under no further obligation to make Credit Extensions
hereunder.  Collateral Agent’s foregoing appointment as each Borrower’s attorney
in fact, and all of Collateral Agent’s rights and powers, coupled with an
interest, are irrevocable until all Obligations (other than inchoate indemnity
obligations) have been fully repaid and performed and Collateral Agent’s and the
Lenders’ obligation to provide Credit Extensions terminates.
 
9.3 Protective Payments.  If a Borrower fails to obtain the insurance called for
by Section 6.5 or fails to pay any premium thereon or fails to pay any other
amount which Borrowers are obligated to pay under this Agreement or any other
Loan Document, Collateral Agent and any Lender (but without duplication with
each other) may obtain such insurance or make such payment, and all amounts so
paid by Collateral Agent or any Lender are Lenders’ Expenses and immediately due
and payable, bearing interest at the Default Rate, and secured by the
Collateral.  Collateral Agent will make reasonable efforts to provide Parent
with notice of Collateral Agent or any Lender obtaining such insurance or making
such payment at the time it is obtained or paid or within a reasonable time
thereafter.  No such payments by Collateral Agent or any Lender are deemed an
agreement to make similar payments in the future or Collateral Agent’s or any
Lenders’ waiver of any Event of Default.
 
9.4 Application of Payments and Proceeds.  Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Each Borrower irrevocably waives the
right to direct the application of any and all payments at any time or times
thereafter received by Collateral Agent or any Lender from or on behalf of any
Borrower of all or any part of the Obligations, and, as between such Borrower on
the one hand and Collateral Agent and Lenders on the other, Collateral Agent and
Lenders shall have the continuing and exclusive right to apply and to reapply
any and all payments received against the Obligations in such manner as
Collateral Agent and/or Lenders may deem advisable (subject to the pro rata
application of all such sums in accordance with this Agreement and to the order
of application set forth in clause (b) of this Section 9.4) notwithstanding any
previous application by Collateral Agent or any Lender, and (b) the proceeds of
any sale of, or other realization upon all or any part of the Collateral shall
be applied: first, to the Lenders’ Expenses; second, to accrued and unpaid
interest on the Obligations (including any interest which, but for the
provisions of the United States Bankruptcy Code, would have accrued on such
amounts); third, to the principal amount of the Obligations outstanding; and
fourth, to any other indebtedness or obligations of Borrowers owing to
Collateral Agent or any Lender under the Loan Documents.  Any balance remaining
shall be delivered to Parent or to whomever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct.  In carrying
out the foregoing, (x) amounts received shall be applied in the numerical order
provided until exhausted prior to the application to the next succeeding
category, and (y) each of the Persons entitled to receive a payment in any
particular category shall receive an amount equal to its Pro Rata Share of
amounts available to be applied pursuant thereto for such category.  Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation “ratably,” “proportionally” or in similar
terms shall refer to Pro Rata Share unless expressly provided
otherwise.  Collateral Agent, or if applicable, each Lender, shall promptly
remit to the other Lenders such sums as may be necessary to ensure the ratable
repayment of each Lender’s portion of the Advances and the ratable distribution
of interest, fees and reimbursements paid or made by Borrowers.  Notwithstanding
the foregoing, a Lender receiving a scheduled payment shall not be responsible
for determining whether the other Lenders also received their scheduled payment
on such date; provided, however, if it is later determined that a Lender
received more than its Pro Rata Share of scheduled payments made on any date or
dates, then such Lender shall remit to Collateral Agent or other Lenders such
sums as may be necessary to ensure the ratable payment of such scheduled
payments, as instructed by Collateral Agent.  Any payment or distribution of any
kind or character, whether in cash, properties or securities, shall be received
by a Lender in excess of its ratable share, then the portion of such payment or
distribution in excess of such Lender’s Pro Rata Share shall be received by such
Lender in trust for and shall be promptly paid over to the other Lender for
application to the payments of amounts due on the other Lenders’ claims.  To the
extent any payment for the account of a Borrower is required to be returned as a
voidable transfer or otherwise, the Lenders shall contribute to one another as
is necessary to ensure that such return of payment is on a pro rata basis.  If
any Lender shall obtain possession of any Collateral, it shall hold such
Collateral for itself and as agent and bailee for Collateral Agent and Lenders
for purposes of perfecting Collateral Agent’s and Lenders’ security interest
therein.  Notwithstanding anything to the contrary contained herein, Borrowers
shall not be liable for the failure of any Lender to comply with its obligations
hereunder.
 
 
24

--------------------------------------------------------------------------------

 
 
9.5 Liability for Collateral.  So long as Collateral Agent and the Lenders
comply with reasonable banking practices regarding the safekeeping of the
Collateral in the possession or under the control of Collateral Agent and the
Lenders, Collateral Agent and the Lenders shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person.  Borrowers bear
all risk of loss, damage or destruction of the Collateral.
 
9.6 Remedies Cumulative.  Collateral Agent’s or any Lenders’ failure, at any
time or times, to require strict performance by Borrowers of any provision of
this Agreement or any other Loan Document shall not waive, affect, or diminish
any right of Collateral Agent or any Lender thereafter to demand strict
performance and compliance herewith or therewith.  Collateral Agent’s and
Lenders’ rights and remedies under this Agreement and the other Loan Documents
are cumulative.  Collateral Agent and Lenders have all rights and remedies
provided under the Code, any applicable law, by law, or in equity.  Collateral
Agent’s or any Lenders’ exercise of one right or remedy is not an election, and
Collateral Agent’s or any Lenders’ waiver of any Event of Default is not a
continuing waiver.  Collateral Agent’s or any Lender’s delay in exercising any
remedy is not a waiver, election, or acquiescence.
 
9.7 Demand; Protest.  Each Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, notice of any
default, nonpayment at maturity, release, compromise, settlement, extension, or
renewal of accounts, documents, instruments, chattel paper, and guarantees at
any time held by Collateral Agent or any Lender on which any Borrower may in any
way be liable.
 
       10.   Notices.
 
 
25

--------------------------------------------------------------------------------

 
 
Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrowers or to Lenders, as the case may be, at its addresses
set forth below:
 

 
If to a Borrower:
c/o CAREVIEW COMMUNICATIONS, INC.
    405 State Highway 121 Bypass, Suite B240     Lewisville, Texas 75067    
Attn:  Chief Financial Officer     FAX:  (972) 403-7659        
If to Collateral Agent
   
or Comerica Bank:
Comerica Bank     M/C 7578     39200 Six Mile Rd.     Livonia, MI 48152    
Attn:  National Documentation Services        
With a copy to:
Comerica Bank
    250 Lytton Avenue, 3rd Floor     Palo Alto, CA 94301     Attn: Brian
Demmert, Senior Vice President     FAXL 650) 462-6049        
If to Bridge Bank
Bridge Bank, National Association
    55 Almaden Boulevard     San Jose, California  95113     Attn:  Mike Field,
Executive Vice President    
FAX:  (408) 282-1681

 
The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
 
         11.   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law.  Each of each Borrower, Collateral Agent and the Lenders
hereby submits to the exclusive jurisdiction of the State and Federal courts
located in the State of California.  THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT
TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER
CERTAIN CIRCUMSTANCES.  TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS
OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL
PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR
AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.
 
         12.   REFERENCE PROVISION.
 
12.1 In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.
 
12.2 With the exception of the items specified in Section 12.3, below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the Superior Court in
the County where the real property involved in the action, if any, is located or
in a County where venue is otherwise appropriate under applicable law (the
“Court”).
 
 
26

--------------------------------------------------------------------------------

 
 
12.3 The matters that shall not be subject to a reference are the following: (i)
foreclosure of any security interests in real or personal property, (ii)
exercise of selfhelp remedies (including, without limitation, set-off), (iii)
appointment of a receiver and (iv) temporary, provisional or ancillary remedies
(including, without limitation, writs of attachment, writs of possession,
temporary restraining orders or preliminary injunctions). This Agreement does
not limit the right of any party to exercise or oppose any of the rights and
remedies described in clauses (i) and (ii) or to seek or oppose from a court of
competent jurisdiction any of the items described in clauses (iii) and (iv). The
exercise of, or opposition to, any of those items does not waive the right of
any party to a reference pursuant to this Agreement.
 
12.4 The referee shall be a retired Judge or Justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted.
 
12.5 The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.
 
12.6 The referee will have power to expand or limit the amount and duration of
discovery.  The referee may set or extend discovery deadlines or cutoffs for
good cause, including a party’s failure to provide requested discovery for any
reason whatsoever. Unless otherwise ordered based upon good cause shown, no
party shall be entitled to “priority” in conducting discovery, depositions may
be taken by either party upon seven (7) days written notice, and all other
discovery shall be responded to within fifteen (15) days after service. All
disputes relating to discovery which cannot be resolved by the parties shall be
submitted to the referee whose decision shall be final and binding.
 
12.7 Except as expressly set forth in this Agreement, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of hearings, the order of presentation of evidence, and all
other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the transcript.
The party making such a request shall have the obligation to arrange for and pay
the court reporter. Subject to the referee’s power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.
 
12.8 The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference.  Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and
conclusive.  The parties reserve the right to appeal from the final judgment or
order or from any appealable decision or order entered by the referee.  The
parties reserve the right to findings of fact, conclusions of laws, a written
statement of decision, and the right to move for a new trial or a different
judgment, which new trial, if granted, is also to be a reference proceeding
under this provision.
 
 
27

--------------------------------------------------------------------------------

 
 
12.9 If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration.   The arbitration will be conducted by a retired
judge or Justice, in accordance with the California Arbitration Act §1280
through §1294.2 of the CCP as amended from time to time. The limitations with
respect to discovery set forth above shall apply to any such arbitration
proceeding.
 
12.10 THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.
 
       13.   General Provisions.
 
13.1 Successors and Assigns.  This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties;
provided, however, that neither this Agreement nor any rights hereunder may be
assigned by any Borrower without Collateral Agent and Lenders’ prior written
consent, which consent may be granted or withheld in Collateral Agent and
Lenders’ sole discretion.  Lenders shall have the right without the consent of
or notice to any Borrower to sell, transfer, negotiate, or grant participation
in all or any part of, or any interest in, Lenders’ obligations, rights and
benefits hereunder.
 
13.2 Indemnification.  Borrowers shall defend, indemnify and hold harmless
Collateral Agent and Lenders and their officers, employees, and agents
against:  (a) all obligations, demands, claims, and liabilities claimed or
asserted by any other party, other than a party to this Agreement, in connection
with the transactions contemplated by this Agreement; and (b) all losses or
Lender Expenses in any way suffered, incurred, or paid by Collateral Agent or a
Lender as a result of or in any way arising out of, following, or consequential
to transactions between Collateral Agent, a Lender and Borrowers whether under
this Agreement, or otherwise (including without limitation reasonable attorneys’
fees and expenses), except for losses caused by Lenders’ gross negligence or
willful misconduct.
 
13.3 Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.
 
13.4 Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
13.5 Amendments in Writing; Integration.  (a) No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, or any consent to any departure by
any Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by Borrowers, Collateral Agent and the Required Lenders
provided that:
 
(i) (x) no such amendment, waiver or other modification that would have the
effect of increasing or reducing a Lender’s Commitment Amount or Commitment
Percentage shall be effective as to such Lender without such Lender’s written
consent and (y) no such amendment, waiver or other modification that would have
the effect of increasing the aggregate Commitment Amount shall be effective
without all Lenders’ consent;
 
 
28

--------------------------------------------------------------------------------

 
 
(ii) no such amendment, waiver or modification that would affect the rights and
duties of Collateral Agent shall be effective without Collateral Agent’s written
consent or signature;
 
(iii) no such amendment, waiver or other modification shall, unless signed by
all the Lenders directly affected thereby, (A) reduce the principal of, rate of
interest on or any fees with respect to the Revolving Line, or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to the Revolving Line, (B) postpone the date fixed for, or
waive, any payment of principal of or interest on the Revolving Line (other than
default interest) or any fees provided for hereunder (other than late charges or
for any termination of any commitment); (C) change the definition of the term
“Required Lenders” or the percentage of Lenders which shall be required for
Lenders to take any action hereunder or change any provision hereunder requiring
the consent, approval or action of all Lenders; (D) release all or substantially
all or any material portion of the Collateral, authorize a Borrower to sell or
otherwise dispose of all or substantially all or any material portion of the
Collateral or release any guarantor of all or any portion of the Obligations or
its guaranty obligations with respect thereto, except, in each case with respect
to this clause (D), as otherwise may be expressly permitted under this Agreement
or the other Loan Documents (including in connection with any disposition
permitted hereunder); (E) amend, waive or otherwise modify this Section 13.5 or
the definitions of the terms used in this Section 12.5 insofar as the
definitions affect the substance of this Section 12.5; (F) consent to the
assignment, delegation or other transfer by a Borrower of any of its rights and
obligations under any Loan Document or release a Borrower of its payment
obligations under any Loan Document, except, in each case with respect to this
clause (F), pursuant to a merger or consolidation permitted pursuant to this
Agreement; (G) amend any of the provisions of Section 9.4 or amend any of the
definitions Pro Rata Share, Commitment Amount, Commitment Percentage or that
provide for the Lenders to receive their Pro Rata Shares of any fees, payments,
setoffs or proceeds of Collateral hereunder; or (H) subordinate the Liens
granted in favor of Collateral Agent or any Lender securing the Obligations,
except with respect to Liens expressly permitted to be senior to the Collateral
Agent’s Liens hereunder.  It is hereby understood and agreed that all Lenders
shall be deemed directly affected by an amendment, waiver or other modification
of the type described in the preceding clauses (C), (D), (E), (F), (G) and (H)
of the preceding sentence; and
 
(iv) the provisions of the foregoing clauses (i), (ii) and (iii) are subject to
the provisions of any interlender or agency agreement among the Lenders and
Collateral Agent pursuant to which any Lender may agree to give its consent in
connection with any amendment, waiver or modification of the Loan Documents only
in the event of the unanimous agreement of all Lenders.
 
(b) Other than as expressly provided for in Section 13.5(a)(i)-(iii), Collateral
Agent may, if requested by the Required Lenders, from time to time designate
covenants in this Agreement less restrictive by notification to a representative
of Borrowers.
 
(c) This Agreement and the Loan Documents represent the entire agreement about
this subject matter and supersede prior negotiations or agreements.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.
 
13.6 Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.
 
13.7 Survival.  All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or any Lender has any obligation to make Credit Extensions to
any Borrower.  The obligations of each Borrower to indemnify Lenders with
respect to the expenses, damages, losses, costs and liabilities described in
Section 14.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Lenders have run.
 
13.8 Confidentiality.  In handling any confidential information Lenders and all
employees and agents of Lenders, including but not limited to accountants, shall
exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
except that disclosure of such information may be made (i) to the subsidiaries
or affiliates of Lenders in connection with their present or prospective
business relations with any Borrower, (ii) to prospective transferees or
purchasers of any interest in the Loans, provided that they have entered into a
comparable confidentiality agreement in favor of Borrowers and have delivered a
copy to Parent, (iii) as required by law, regulations, rule or order, subpoena,
judicial order or similar order, (iv) as may be required in connection with the
examination, audit or similar investigation of a Lender and (v) as a Lender may
determine in connection with the enforcement of any remedies
hereunder.  Confidential information hereunder shall not include information
that either:  (a) is in the public domain or in the knowledge or possession of a
Lender when disclosed to such Lender, or becomes part of the public domain after
disclosure to a Lender through no fault of any Lender; or (b) is disclosed to a
Lender by a third party, provided such Lender does not have actual knowledge
that such third party is prohibited from disclosing such information.
 
 
29

--------------------------------------------------------------------------------

 
 
13.9 Patriot Act.  To help the government fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person who opens an
account.  WHAT THIS MEANS FOR YOU:  when you open an account, we will ask your
name, address, date of birth, and other information that will allow us to
identify you.  We may also ask to see your driver’s license or other identifying
documents.
 
         14.    COLLATERAL AGENT.
 
14.1 Appointment and Authorization of Collateral Agent.  Each Lender hereby
irrevocably appoints, designates and authorizes Collateral Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere herein or in any other Loan
Document, Collateral Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Collateral Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Collateral Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
 
14.2 Delegation of Duties.  Collateral Agent may execute any of its duties under
this Agreement or any other Loan Document by or through its, or its Affiliates’,
agents, employees or attorneys-in-fact and shall be entitled to obtain and rely
upon the advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Collateral Agent shall not be responsible for
the negligence or misconduct of any agent or attorney-in-fact that it selects in
the absence of gross negligence or willful misconduct.
 
14.3 Liability of Collateral Agent.  Except as otherwise provided herein, no
Collateral Agent-Related Person shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Borrower or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by Collateral Agent under or in connection with,
this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of a Borrower or any other party to any Loan
Document to perform its obligations hereunder or thereunder.  No Collateral
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Borrower or any
Affiliate thereof.
 
14.4 Reliance by Collateral Agent.  Collateral Agent shall be entitled to rely,
and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation reasonably believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to Borrowers), independent accountants and other experts selected by
Collateral Agent.  As between Collateral Agent and Lenders, Collateral Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of all
Lenders as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Collateral Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of all Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders.
 
 
30

--------------------------------------------------------------------------------

 
 
14.5 Notice of Default.  Collateral Agent shall not be deemed to have knowledge
or notice of the occurrence of any default and/or Event of Default, unless
Collateral Agent shall have received written notice from a Lender or a Borrower,
describing such default or Event of Default. Collateral Agent will notify the
Lenders of its receipt of any such notice.  Collateral Agent shall take such
action permitted by this Agreement with respect to an Event of Default as may be
directed in writing by the Required Lenders in accordance with Article 9(a);
provided, however, that while an Event of Default has occurred and is
continuing, Collateral Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Event of
Default as Collateral Agent shall deem advisable or in the best interest of the
Lenders, including without limitation, satisfaction of other security interests,
liens or encumbrances on the Collateral not permitted under the Loan Documents,
payment of taxes on behalf of a Borrower, payments to landlords, warehouseman,
bailees and other persons in possession of the Collateral and other actions to
protect and safeguard the Collateral, and actions with respect to insurance
claims for casualty events affecting a Borrower and/or the Collateral.
 
14.6 Credit Decision; Disclosure of Information by Collateral Agent.  Each
Lender acknowledges that no Collateral Agent-Related Person has made any
representation or warranty to it, and that no act by Collateral Agent hereafter
taken, including any consent to and acceptance of any assignment or review of
the affairs of a Borrower or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Collateral Agent-Related Person
to any Lender as to any matter, including whether Collateral Agent-Related
Persons have disclosed material information in their possession. Each Lender
represents to Collateral Agent that it has, independently and without reliance
upon any Collateral Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into, the business, prospects, operations, property, financial and
other condition and creditworthiness of each Borrower and its Subsidiaries, and
all applicable bank or other regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers hereunder. Each Lender also represents that it
will, independently and without reliance upon any Collateral Agent-Related
Person and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of Borrowers. Except for notices, reports and
other documents expressly required to be furnished to the Lenders by Collateral
Agent herein, Collateral Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any of its Affiliates which may come into
the possession of any Collateral Agent-Related Person.
 
14.7 Indemnification of Collateral Agent.  Whether or not the transactions
contemplated hereby are consummated, each Lender shall, severally and pro rata
based on its respective Pro Rata Share, indemnify upon demand each Collateral
Agent-Related Person (to the extent not reimbursed by or on behalf of Borrowers
and without limiting the obligation of Borrowers to do so), and hold harmless
each Collateral Agent-Related Person from and against any and all claims,
damages, losses, liabilities, costs or expenses (which shall not include legal
expenses of Collateral Agent incurred in connection with the closing of the
transactions contemplated by this Agreement) incurred by it; provided, however,
that no Lender shall be liable for the payment to any Collateral Agent-Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a judgment by a court of competent jurisdiction to have resulted from such
Collateral Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 14.7. Without limitation of the
foregoing, each Lender shall, severally and pro rata based on its respective Pro
Rata Share, reimburse Collateral Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including Lenders’ Expenses incurred after the
closing of the transactions contemplated by this Agreement) incurred by
Collateral Agent (in its capacity as Collateral Agent, and not as a Lender) in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Collateral Agent is
not reimbursed for such expenses by or on behalf of Borrowers. The undertaking
in this Section 14.7 shall survive the payment in full of the Obligations, the
termination of this Agreement and the resignation of Collateral Agent.
 
 
31

--------------------------------------------------------------------------------

 
 
14.8 Collateral Agent in its Individual Capacity.  With respect to its Credit
Extensions, Comerica shall have the same rights and powers under this Agreement
as any other Lender and may exercise such rights and powers as though it were
not Collateral Agent, and the terms “Lender” and “Lenders” include Comerica in
its individual capacity.
 
14.9 Successor Collateral Agent.  Collateral Agent may resign as Collateral
Agent upon ten (10) days’ notice to the Lenders and Parent.  If Collateral Agent
resigns under this Agreement, all Lenders shall appoint from among the Lenders
(or the affiliates thereof) a successor Collateral Agent for the Lenders, which
successor Collateral Agent shall (unless an Event of Default has occurred and is
continuing) be subject to the approval of Parent (which approval shall not be
unreasonably withheld or delayed).  If no successor Collateral Agent is
appointed prior to the effective date of the resignation of Collateral Agent,
Collateral Agent may appoint, after consulting with the Lenders and upon notice
to Parent, a successor Collateral Agent from among the Lenders (or the
affiliates thereof).  Upon the acceptance of its appointment as successor
Collateral Agent hereunder, the Person acting as such successor Collateral Agent
shall succeed to all the rights, powers and duties of the retiring Collateral
Agent and the respective term “Collateral Agent” means such successor Collateral
Agent and the retiring Collateral Agent’s appointment, powers and duties in such
capacities shall be terminated without any other further act or deed on its
behalf.  After any retiring Collateral Agent’s resignation hereunder as
Collateral Agent, the provisions of this Article 14 and Section 13.1 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Collateral Agent under this Agreement. If no successor Collateral Agent has
accepted appointment as Collateral Agent by the date ten (10) days following a
retiring Collateral Agent’s notice of resignation, the retiring Collateral
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of Collateral Agent hereunder until such
time, if any, as the Lenders appoint a successor agent as provided for above.
 
14.10 Collateral Agent May File Proofs of Claim.  In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to a Borrower,
Collateral Agent (irrespective of whether the principal of any Loan, shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Collateral Agent shall have made any demand on such
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Credit Extensions and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and Collateral Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Collateral Agent and their respective agents and
counsel and all other amounts due the Lenders and Collateral Agent allowed in
such judicial proceeding); and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
(c) and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Collateral Agent and, in the event that
Collateral Agent shall consent to the making of such payments directly to the
Lenders, to pay to Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Collateral Agent and its
agents and counsel, and any other amounts due Collateral Agent under this
Agreement.  To the extent that Collateral Agent fails timely to do so, each
Lender may file a claim relating to such Lender’s claim.
 
 
32

--------------------------------------------------------------------------------

 
 
14.11 Collateral and Guaranty Matters.  The Lenders irrevocably authorize
Collateral Agent, at its option and in its discretion, to release any guarantor
and any Lien on any Collateral granted to or held by Collateral Agent under any
Loan Document (i) upon the date that all Obligations due hereunder have been
fully and indefeasibly paid in full and no Commitment Amounts or other
obligations of any Lender to provide funds to any Borrower under this Agreement
remain outstanding, (ii) that is transferred or to be transferred as part of or
in connection with any Transfer permitted hereunder or under any other Loan
Document, or (iii) as approved in accordance with Section 13.5. Upon request by
Collateral Agent at any time, all Lenders will confirm in writing Collateral
Agent’s authority to release its interest in particular types or items of
Property, pursuant to this Section 14.11.
 
14.12 Bridge as Agent.  Collateral Agent hereby appoints Bridge as its agent
(and Bridge hereby accepts such appointment) for the purpose of perfecting
Collateral Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected by possession or control,
including without limitation, all deposit accounts maintained at Bridge.
 
14.13 Cooperation of Borrowers.  If necessary, each Borrower agrees to (i)
execute any documents reasonably required to effectuate and acknowledge each
assignment of the Commitment Amount or Loan to an assignee in accordance with
Section 13.1, (ii) make such Borrower’s management available to meet with
Collateral Agent and prospective participants and assignees of Commitment
Amounts or Credit Extensions (which meetings shall be conducted no more often
than twice every twelve months unless an Event of Default has occurred and is
continuing), and (iii) assist Collateral Agent or the Lenders in the preparation
of information relating to the financial affairs of such Borrower as any
prospective participant or assignee of the Commitment Amount or Revolving Line
reasonably may request.  Each Borrower authorizes each Lender to disclose to any
prospective participant or assignee of the Commitment Amount, any and all
information in such Lender’s possession concerning such Borrower and its
financial affairs which has been delivered to such Lender by or on behalf of
Borrowers pursuant to this Agreement, or which has been delivered to such Lender
by or on behalf of Borrowers in connection with such Lender’s credit evaluation
of Borrowers prior to entering into this Agreement, so long as any such Person
enters into a confidentiality agreement or otherwise agrees to be bound by the
terms of Section 13.8.
 
    15.   CO-BORROWER PROVISIONS.
 
15.1 Primary Obligation.  This Agreement is a primary and original obligation of
each Borrower and shall remain in effect notwithstanding future changes in
conditions, including any change of law or any invalidity or irregularity in the
creation or acquisition of any Obligations or in the execution or delivery of
any agreement between any Lender and any Borrower.  Each Borrower shall be
liable for existing and future Obligations as fully as if all of all Credit
Extensions were advanced to such Borrower.  Collateral Agent and Lenders may
rely on any certificate or representation made by any Borrower as made on behalf
of, and binding on, all Borrowers, including without limitation Disbursement
Request Forms, Borrowing Base Certificates and Compliance
Certificates. Furthermore, the successful operation of each Borrower is
dependent on the continued successful performance of the integrated group of
Borrowers, such that each Borrower will benefit from any Credit Extensions a
Lender makes to another Borrower.
 
15.2 Enforcement of Rights.  Borrowers are jointly and severally liable for the
Obligations and Collateral Agent and Lenders may proceed against one or more of
the Borrowers to enforce the Obligations without waiving its right to proceed
against any of the other Borrowers.
 
15.3 Borrowers as Agents.  Each Borrower appoints the other Borrower as its
agent with all necessary power and authority to give and receive notices,
certificates or demands for and on behalf of both Borrowers, to act as
disbursing agent for receipt of any Credit Extensions on behalf of each Borrower
and to apply to Lenders on behalf of each Borrower for Credit Extensions, any
waivers and any consents.  This authorization cannot be revoked, and Lenders
need not inquire as to each Borrower’s authority to act for or on behalf of
Borrower.
 
 
33

--------------------------------------------------------------------------------

 
 
15.4 Subrogation and Similar Rights.  Notwithstanding any other provision of
this Agreement or any other Loan Document, each Borrower irrevocably waives all
rights that it may have at law or in equity (including, without limitation, any
law subrogating the Borrower to the rights of Collateral Agent or any Lender
under the Loan Documents) to seek contribution, indemnification, or any other
form of reimbursement from any other Borrower, or any other Person now or
hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by the Borrower with respect to the Obligations in connection with
the Loan Documents or otherwise and all rights that it might have to benefit
from, or to participate in, any security for the Obligations as a result of any
payment made by the Borrower with respect to the Obligations in connection with
the Loan Documents or otherwise.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 15.4 shall
be null and void.  If any payment is made to a Borrower in contravention of this
Section 15.4, such Borrower shall hold such payment in trust for Collateral
Agent, for the benefit of the Lenders, and such payment shall be promptly
delivered to Collateral Agent for application to the Obligations, whether
matured or unmatured.
 
15.5 Waivers of Notice.  Except as otherwise provided in this Agreement, each
Borrower waives notice of acceptance hereof; notice of the existence, creation
or acquisition of any of the Obligations; notice of an Event of Default; notice
of the amount of the Obligations outstanding at any time; notice of intent to
accelerate; notice of acceleration; notice of any adverse change in the
financial condition of any other Borrower or of any other fact that might
increase the Borrower’s risk; presentment for payment; demand; protest and
notice thereof as to any instrument; default; and all other notices and demands
to which the Borrower would otherwise be entitled.  Each Borrower waives any
defense arising from any defense of any other Borrower, or by reason of the
cessation from any cause whatsoever of the liability of any other
Borrower.  Collateral Agent’s or any Lender’s failure at any time to require
strict performance by any Borrower of any provision of the Loan Documents shall
not waive, alter or diminish any right of Collateral Agent or any Lender
thereafter to demand strict compliance and performance therewith.  Nothing
contained herein shall prevent Collateral Agent or any Lender from foreclosing
on the Lien of any deed of trust, mortgage or other security instrument, or
exercising any rights available thereunder, and the exercise of any such rights
shall not constitute a legal or equitable discharge of any Borrower.  Each
Borrower also waives any defense arising from any act or omission of Collateral
Agent or any Lender that changes the scope of the Borrower’s risks hereunder.
 
15.6 Subrogation Defenses.  Each Borrower hereby waives any defense based on
impairment or destruction of its subrogation or other rights against any other
Borrower and waives all benefits which might otherwise be available to it under
California Civil Code Sections 2799, 2808, 2809, 2810, 2815, 2819, 2820, 2821,
2822, 2838, 2839, 2845, 2847, 2848, 2849, 2850, 2899 and 3433 and California
Code of Civil Procedure Sections 580a, 580b, 580d and 726, as those statutory
provisions are now in effect and hereafter amended, and under any other similar
statutes now and hereafter in effect.
 
15.7 Right to Settle, Release.
 
(a) The liability of Borrowers hereunder shall not be diminished by (i) any
agreement, understanding or representation that any of the Obligations is or was
to be guaranteed by another Person or secured by other property, or (ii) any
release or unenforceability, whether partial or total, of rights, if any, which
Collateral Agent or any Lender may now or hereafter have against any other
Person, including another Borrower, or property with respect to any of the
Obligations.
 
(b) Without affecting the liability of any Borrower hereunder, Collateral Agent
may (i) compromise, settle, renew, extend the time for payment, change the
manner or terms of payment, discharge the performance of, decline to enforce, or
release all or any of the Obligations with respect to a Borrower, (ii) grant
other indulgences to a Borrower in respect of the Obligations, (iii) modify in
any manner any documents relating to the Obligations with respect to a Borrower,
(iv) release, surrender or exchange any deposits or other property securing the
Obligations, whether pledged by a Borrower or any other Person, or (v)
compromise, settle, renew, or extend the time for payment, discharge the
performance of, decline to enforce, or release all or any obligations of any
guarantor, endorser or other Person who is now or may hereafter be liable with
respect to any of the Obligations.
 
 
34

--------------------------------------------------------------------------------

 
 
15.8 Subordination.  All indebtedness of a Borrower now or hereafter arising
held by another Borrower is subordinated to the Obligations and the Borrower
holding the indebtedness shall take all actions reasonably requested by Lender
to effect, to enforce and to give notice of such subordination.
 


 


 


 
[Balance of Page Intentionally Left Blank]
 
 
35

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

 
CAREVIEW COMMUNICATIONS, INC.,
a Nevada Corporation
            By: Steven Johnson             Title: President/COO                
   
CAREVIEW COMMUNICATIONS, INC.
a Texas Corporation                            
            By: Steven Johnson             Title: President/COO                
   
CAREVIEW OPERATIONS, L.L.C.
a Texas Limited Liability Company  
            By: Steven Johnson             Title: President/COO            
COLLATERAL AGENT AND LENDER:
 
COMERICA BANK                           
            By:  Brian Dummett             Title: Senior Vice President        
   
LENDER:
 
BRIDGE BANK, NATIONAL ASSOCIATION
                By:               Title: Senior Vice President    



[Signature Page to Loan and Security Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1

 
COMMITMENT AMOUNTS AND PERCENTAGES
 


Lender
Loan Commitment Amount
Commitment Percentage
Comerica Bank
$10,000,000
50.00%
Bridge Bank, N.A.
$10,000,000
50.00%
TOTAL
$20,000,000
100.00%

 
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
DEBTOR:
CAREVIEW COMMUNICATIONS, INC., a Nevada corporation
 
CAREVIEW COMMUNICATIONS, INC., a Texas corporation
 
CAREVIEW OPERATIONS, L.L.C., a Texas limited liability company
   
SECURED PARTY:
COMERICA BANK, as Collateral Agent

 
 
COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT
 
All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:
 
(a)  
all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

 
(b)  
all common law and statutory copyrights and copyright registrations,
applications for registration, now existing or hereafter arising, in the United
States of America or in any foreign jurisdiction, obtained or to be obtained on
or in connection with any of the foregoing, or any parts thereof or any
underlying or component elements of any of the foregoing, together with the
right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;

 
(c)  
all trademarks, service marks, trade names and service names and the goodwill
associated therewith, together with the right to trademark and all rights to
renew or extend such trademarks and the right (but not the obligation) of
Secured Party to sue in its own name and/or in the name of the Debtor for past,
present and future infringements of trademark;

 
(d)  
all (i) patents and patent applications filed in the United States Patent and
Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or  licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and

 
(e)  
any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT B-1
 
BRIDGE BANK, N.A.
 
REVOLVING ADVANCE REQUEST
 
(To be submitted no later than 2:00 PM to be considered for same day processing)


To:
Bridge Bank, National Association
 



Fax:
(408) 282-1681
 



Date:
   



From:
CAREVIEW COMMUNICATIONS, INC., a Nevada corporation, for itself and on behalf of
its Subsidiaries (collectively, “Borrower”)
 




        Authorized Signature  




        Authorized Signer’s Name (please print)  




 
     
    Phone Number  



To Account #
     
 



Borrower hereby requests an Advance from Bridge Bank in the amount of $ _______;
such amount represents 50% of the total Advance requested in the amount of $
_______ (the “Total Advance Amount”).  Borrower is simultaneously requesting an
Advance from Comerica Bank in the amount of $ _______, representing 50% of the
Total Advance Amount.
 
Borrower hereby authorizes Lender to rely on facsimile stamp signatures and
treat them as authorized by Borrower for the purpose of requesting the above
advance.
 
All representations and warranties of Borrowers stated in the Loan and Security
Agreement are true, correct and complete in all material respects as of the date
of this Advance Request; provided that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date.
 
Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Loan and Security Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B-2


COMERICA BANK - TECHNOLOGY & LIFE SCIENCES DIVISION - LOAN ANALYSIS
LOAN ADVANCE/PAYDOWN REQUEST FORM
DEADLINE FOR SAME DAY PROCESSING IS 2:00* P.M., P.S.T.
DEADLINE FOR WIRE TRANSFERS IS 1:30 P.M., P.S.T.
*At month end and the day before a holiday, the cut off time is 1:30 P.M.,
P.S.T.
**Subject to 3 day advance notice.
 
To: Loan Analysis
FAX #: (650) 462-6061
 
DATE: ____________________TIME: __________________

 
 
FROM:
 
CAREVIEW COMMUNICATIONS, INC., a Nevada corporation, for itself and on behalf of
for itself and on behalf of its Subsidiaries (collectively, “Borrower”)
Borrower's Name
  TELEPHONE REQUEST (For Bank Use Only):  
 
FROM:
 
 
  The following person is authorized to request the loan payment transfer/loan
advance on the designated account and is known to me.    
Authorized Signer's Name
       
 
FROM:
 
 
   
 
  
    Authorized Signature (Borrower)     Authorized Request & Phone #  
 
PHONE #:
     
 
  
          Received by (Bank) & Phone #  
FROM ACCOUNT#:
         
(please include Note number, if applicable)
       
TO ACCOUNT #:
     
Authorized Signature (Bank)
 
(please include Note number, if applicable)
       



REQUESTED  TRANSACTION TYPE 
REQUESTED DOLLAR AMOUNT
For Bank Use Only
     
PRINCIPAL INCREASE* (ADVANCE)
$__________________________________
Date Rec'd:
PRINCIPAL PAYMENT (ONLY)
$__________________________________
Time:
   
Comp. Status:
YES
NO
OTHER INSTRUCTIONS:
 
Status Date:
   
Time:
   
Approval:
   

 
All representations and warranties of Borrowers stated in the Loan Agreement are
true, correct and complete in all material respects as of the date of the
telephone request for and advance confirmed by this Borrowing Certificate;
provided, however, that those representations and warranties the date expressly
referring to another date shall be true, correct and complete in all material
respects as of such date.  Any Advance amount requested herein represents 50% of
the total Advance requested in the amount of $ _______ (the “Total Advance
Amount”).  Borrowers are simultaneously requesting an Advance from Bridge Bank,
NA, in the amount of $ _______, representing 50% of the Total Advance Amount.
 
*IS THERE A WIRE REQUEST TIED TO THIS LOAN ADVANCE?  (PLEASE CIRCLE ONE)
YES
NO
If YES, the Outgoing Wire Transfer Instructions must be completed below.
 
OUTGOING WIRE TRANSFER INSTRUCTIONS
Fed Reference Number
 
Bank Transfer Number
The items marked with an asterisk (*) are required to be completed.
*Beneficiary Name
 
*Beneficiary Account Number
 
*Beneficiary Address
 
Currency Type
US DOLLARS ONLY
*ABA Routing Number (9 Digits)
 
*Receiving Institution Name
 
*Receiving Institution Address
 
*Wire Amount
$



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D


BORROWING BASE CERTIFICATE
 
Borrower:  CAREVIEW COMMUNICATIONS, INC., a Nevada corporation, and its
Subsidiaries
 
Lenders:
Comerica Bank and Bridge Bank, N.A.
     
Comerica Bank - Technology & Life Sciences Division
Commitment Amount:                                           $20,000,000
 
Loan Analysis Department
     
250 Lytton Avenue
     
3rd Floor, MC 4240
     
Palo Alto, CA 94301
     
Phone:  (650) 462-6060
     
Fax:  (650) 462-6061
     
ANNUAL RUN-RATE REVENUE
   
1.       Annual run-rate revenue of existing contracts with at least 12 months
of life left on contract
 
$___________
 
2.       Annual run-rate revenue of newly signed contracts with at least 4 years
life on contract (please explain on reverse)
 
$___________
 
3.       TOTAL ANNUAL RUN-RATE REVENUE (#1 plus #2) AS OF
 
 
 
$___________
     
ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)
   
4.       Amounts over 90 days
$___________
 
5.       Credit Balances over 90 days
$___________
 
6.       Balance of 25% over 90 day
$___________
 
7.       Concentration limits 50% [75% for HMA]
$___________
 
8.       [Reserved]
$___________
 
9.       Governmental Accounts
$___________
 
10.       Contra Accounts
$___________
 
11.       Promotion or Demo Accounts
$___________
 
12.       Intercompany/Employee Accounts
$___________
 
13.       Other (please explain below)
$___________
 
14.       TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS
 
$___________
15.       Eligible Accounts (#3 minus #14)
$___________
 
16.       80% Eligible Accounts (80% of #15)
$___________
      17.   Total Installation Costs of New and/or Expanded Contracts(Please
explain on reverse)
 
 
$___________
      18.    LOAN VALUE OF ANNUAL RUN-RATE REVENUE (Lesser of#16 or #17)
 
 
$___________
     
BALANCES
   
18.       Maximum Loan Amount
$20,000,000
 
19.       Total Funds Available (Lesser of #18 or #19)
 
$___________
20.       Outstanding under Sublimits ()
 
$___________
21.       Present balance owing on Line of Credit
 
$___________
22.       Reserve Position (#19 minus #21 and #22)
 
$___________
     

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement among the undersigned and Comerica Bank and Bridge Bank, N.A.
 
Comments:
                BANK USE ONLY                 Rec;d by:         Date:        
Reviewed By:     Authorized Signer   Date:                

 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT E


COMPLIANCE CERTIFICATE
 
Please send all Required Reporting to:
Comerica Bank
Technology & Life Sciences Division
Loan Analysis Department
Five Palo Alto Square, Suite 800
3000 El Camino Real
Palo Alto, CA 94306
Phone: (650) 846-6820
Fax: (650) 462-6061

 
FROM:
CAREVIEW COMMUNICATIONS, INC., a Nevada corporation, for itself and on behalf of

 
its Subsidiaries (collectively, “Borrowers”)

 
The undersigned authorized Officer of CAREVIEW COMMUNICATIONS, INC., a Nevada
corporation, hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement among Borrowers, Bridge Bank, N.A. and Bank
(the "Agreement"), (i)Borrowers are in complete compliance for the period
ending ______________________ with all required covenants, including without
limitation the ongoing registration of intellectual property rights in
accordance with Section 6.8, except as noted below and (ii) all representations
and warranties of Borrowers stated in the Agreement are true and correct in all
material respects as of the date hereof.  Attached herewith are the required
documents supporting the above certification.  The Officer further certifies
that these are prepared in accordance with Generally Accepted Accounting
Principles (GAAP) and are consistently applied from one period to the next
except as explained in an accompanying letter or footnotes.
 
Please indicate compliance status by circling Yes/No under "Complies" or
"Applicable" column.
 
REPORTING COVENANTS
 
REQUIRED
 
COMPLIES
 
Company Prepared Monthly F/S
Monthly, within 30 days
YES
NO
Compliance Certificate
Monthly, within 30 days
YES
NO
CPA Audited, Unqualified F/S
Annually, within 120 days of FYE
YES
NO
Borrowing Base Cert., A/R & A/P Agings; future, rolling twelve (12) month
billings report
Monthly, within 30 days
YES
NO
Annual Business Plan (incl. operating budget)
By 2/15
YES
NO
Intellectual Property Report
Quarterly within 30 days
YES
NO
Audit
 
Semi-annual
 
YES
 
NO
 
       
10-Q
Quarterly, within 5 days of SEC filing (50 days)
YES
NO
10-K
 
Annually, within 5 days of SEC filing (95 days)
 
YES
 
NO
 
Total amount of Borrower's cash and
     
investments
     
Total amount of Borrower's cash and
Amount: $                                                          
                                               
YES
NO
investments maintained with Comerica Bank
     
Total amount of Borrower's cash and
     
investments maintained with Bridge Bank, N.A.
Amount: $                                                          
YES
NO



REPORTING COVENANTS
 
DESCRIPTION
 
APPLICABLE
 
Legal Action > $100,000 (Sect. 6.2(iv))
Notify promptly upon notice
YES
NO
Inventory Disputes > $100,000 (Sect. 6.3)
Notify promptly upon notice
YES
NO
Mergers & Acquisitions > $250,000 (Sect. 7.3)
Notify promptly upon notice
YES
NO
Cross default with other agreements
Notify promptly upon notice
YES
NO
> $100,000 (Sect. 8.7)
 
YES
NO
Judgment > $100,000 (Sect. 8.9)
Notify promptly upon notice
YES
NO
       



 
 

--------------------------------------------------------------------------------

 


FINANCIAL COVENANTS
 
REQUIRED
 
ACTUAL
 
 
COMPLIES
 
TO BE TESTED MONTHLY, UNLESS OTHERWISE NOTED:
                 
Minimum Cash at Comerica Bank (at all times)
$2,500,000
$                             
 
YES
NO
Minimum Cash at Bridge Bank (at all times)
$2,500,000
$                             
 
YES
NO
Minimum Fixed Charge Coverage Ratio (quarterly)
5.01:1:00
                                        :1.00
 
YES
NO
           
OTHER COVENANTS
 
REQUIRED
 
ACTUAL
 
 
COMPLIES
 
Permitted Indebtedness for equipment leases
<$250,000
   
YES
NO
Permitted Investments for stock repurchase
<$250,000
   
YES
NO
Permitted Investments for subsidiaries
<$100,000
   
YES
NO
Permitted Investments for employee loans
<$100,000
   
YES
NO
Permitted Investments for joint ventures
<$250,000
   
YES
NO
Permitted Liens for equipment leases
<$250,000
   
YES
NO
Permitted Transfers
<$250,000
   
YES
NO



Please Enter Below Comments Regarding Violations:
 
The Officer further acknowledges that at any time Borrowers are not in
compliance with all the terms set forth in the Agreement, including, without
limitation, the financial covenants, no credit extensions will be made.
 
Very truly yours,
 

    Authorized Signer       Name:        Title:   

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULES OF EXCEPTIONS
TO LOAN AND SECURITY AGREEMENT




Permitted Indebtedness –  Section 1.1


Senior Secured Convertible Note in the principal amount of $9,316,000, issued as
of April 21, 2011, by the Parent on behalf of HealthCor Partners Fund, L.P.;
provided the same is subject to
the “HealthCor Subordination Agreement” (as defined in the Loan and Security
Agreement to which this Schedule is attached).


Senior Secured Convertible Note in the principal amount of $10,684,000, issued
as of April 21,
2011, by the Parent on behalf of HealthCor Hybrid Offshore Master Fund, L.P.;
provided the
same is subject to the HealthCor Subordination Agreement.


Guarantee by CareView Texas and CV Operations of the debt of the Parent pursuant
to the
Pledge and Security Agreement, dated as of April 21, 2011, with HealthCor;
provided the
same is subject to the HealthCor Subordination Agreement.


 
 

--------------------------------------------------------------------------------

 




Permitted Investments – Section 1.1


Wholly Owned:
CareView Communications, Inc., a Texas corporation
 
CareView Operations, LLC, a Texas limited liability company
   
50% Owned:
CareView – Hillcrest, LLC, a Wisconsin limited liability company
 
CareView – Saline, LLC, a Wisconsin limited liability company
 





 
 

--------------------------------------------------------------------------------

 
 


Permitted Liens – Section 1.1


Judgment by the City of Glendale, CA against Ecogate Inc. in the amount of
$3,813.79 plus costs of $149. CareView has paid the judgment and we are awaiting
receipt of the discharge documents.


Property taxes possibly owed by Ecogate to Los Angeles County. The amount is
currently unknown, but is believed to be non-material and less than $20,000.
CareView continues to work with the County to determine the actual amount owed,
which will be paid to the County once it is determined. CareView has not
reserved for this liability.


Claim of the IRS against Ecogate, Inc. in the amount of $6,900. This potential
liability was brought to our attention approximately two years ago by the
IRS.  The last contact by the IRS was in or around late March or Early April of
2011, and we are currently awaiting follow-up by the IRS regarding this
potential liability.  The maximum liability should not exceed $6,900 and
possibly interest that has accrued on that amount since March or April 2011.


Lien of HealthCor Partners Fund, L.P. – on all assets of Parent, CareView
Communications, Inc. and CareView Operations, LLC; provided the same is subject
to the HealthCor Subordination Agreement.


Lien of HealthCor Hybrid Offshore Master Fund, L.P. – on all assets of Parent,
CareView Communications, Inc. and CareView Operations, LLC; provided the same is
subject to the
HealthCor Subordination Agreement.




 
 

--------------------------------------------------------------------------------

 


 


Collateral – Section 5.3


None.




 
 

--------------------------------------------------------------------------------

 
 


Intellectual Property Collateral – Section 5.4


None.




 
 
 

--------------------------------------------------------------------------------

 


Prior Names – Section 5.5


CareView Communications, L.L.C.  (a Texas limited liability company) August 2003
to May 2006
CareView Communications, Inc. (a Texas corporation) May 2006 to present
CareView Communications, Inc. (a Nevada corporation) November 2007 to present
Ecogate, Inc. (a California corporation) April 1999 to October 2007
Purpose, Inc. (a California corporation) July 1997 to April 1999


 
 
 

--------------------------------------------------------------------------------

 




Litigation – Section 5.6


On May 9, 2011, Focus Capital Group, Inc. (“Focus”) filed a complaint in the
United States District Court for the Southern District of New York against the
Company, claiming breach of contract (the “Focus Litigation”). The complaint
involves a dispute relative to financial advisor and arranger fees, in an amount
equal to $600,000 plus warrants, which Focus alleges are due to Focus in
relation to the Note and Warrant Purchase Agreement by and between HealthCor and
CareView, dated as of April 21, 2011. The Company denies any such fees are due
Focus and has answered the complaint as such.  The parties have exchanged
discovery requests but have not yet served responses thereto.  Notices of
depositions have been served for depositions to take place in September.  The
Company intends to vigorously defend this action but cannot, at this time,
reasonably predict the ultimate outcome of the proceedings or damages, if any,
that will be imposed.  The Company does not have insurance for the claims
alleged in the Focus Litigation and has not reserved for this liability.


 
 
 

--------------------------------------------------------------------------------

 
.


INSURANCE AUTHORIZATION LETTER


In accordance with the insurance coverage requirements of the LOAN AND SECURITY
AGREEMENT dated as of August 31, 2011 (the “Agreement”) between Bridge Bank,
National Association (“Lender”), and CAREVIEW COMMUNICATIONS, INC., a Nevada
corporation (for itself and on behalf of CareView Communications, Inc., a Texas
corporation and CareView Operations, L.L.C., a Texas limited liability company,
“Borrower”), coverage is to be provided as set forth below:
 
COVERAGE:
All risk including liability and property damage.

 
INSURED:
CAREVIEW COMMUNICATIONS, INC.
405 State Highway 121 Bypass, Suite B240
Lewisville, Texas 75067

 
LOCATION(s) OF COLLATERAL:
 

   1.                2.    

 

 Insuring Agent:                   Address:                                Phone
Number:                Fax Number:     

 
ADDITIONAL INSURED AND LOSS PAYEE:
 
Lender, as its interest may appear below.
 
       BRIDGE BANK, NATIONAL ASSOCIATION
       55 Almaden Blvd.
       San Jose, CA 95113
       Attn:  Note Dept.
       Fax # 408-689-8542
       Phone # 408-423-8500
      

    The above coverage is to be provided prior to funding the
Agreement.  Borrower hereby agrees to pay for the coverage above and by signing
below acknowledges its obligation to do so.
   
 

  Signature:               Title:               Date:    August 31, 2011        
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
(comerica logo) [img001_v1.jpg]
Agreement to Furnish Insurance to Loan and Security Agreement 

--------------------------------------------------------------------------------

(Herein called “Bank”)


Borrower(s):      CAREVIEW COMMUNICATIONS, INC., a Nevada corporation;
          CAREVIEW COMMUNICATIONS, INC., a Texas corporation; and
          CAREVIEW OPERATIONS, L.L.C., a Texas limited liability company


I understand that the Security Agreement or Deed of Trust which I executed in
connection with this transaction requires me to provide a physical damage
insurance policy including a Lenders Loss Payable Endorsement in favor of the
Bank as shown below, within ten (10) days from the date of this agreement.


The following minimum insurance must be provided according to the terms of the
security documents.
 

 o AUTOMOBILES, TRUCKS, RECREATIONAL VEHICLES PERSONAL PROPERTY      x MACHINERY
& EQUIPMENT: MISCELLANEOUS       Comprehensive & Collision          Fire &
Extended Coverage       Lender's Loss Payable Endorsement            Lender's
Loss Payable Endorsement             o  Breach of Warranty Endorsement          
   o BOATS      o AIRCRAFT       All Risk Hull Insurance           All Risk
Ground & Flight Insurance       Lender's Loss Payable Endorsement       
    Lender's Loss Payable Endorsement      o Breach of Warrant Endorsements    
    o Breach of Warranty Endorsement              o MOBILE HOMES      o REAL
PROPERTY       Fire, Theft & Combined Additional Coverage            Fire &
Extended Coverage       Lender's Loss Payable Endorsement            Lender's
Loss Payable Endorsement      oEarthquake         oAll Risk Coverage            
oSpecial Form Risk Coverage  x INVENTORY         o             oEarthquake      
      oOther                  o Other                  

 
I may obtain the required insurance from any company that is reasonably
acceptable to the Bank, and will deliver proof of such coverage with an
effective date of August 31, 2011 or earlier.


I understand and agree that if I fail to deliver proof of insurance to the Bank
at the address below, or upon the lapse or cancellation of such insurance, the
Bank may procure Lender's Single Interest Insurance or other similar coverage on
the property.  If the Bank procures insurance to protect its interest in the
property described in the security documents, the cost for the insurance will be
added to my indebtedness as provided in the security documents.  Lender's Single
Interest Insurance shall cover only the Bank's interest as a secured party, and
shall become effective at the earlier of the funding date of this transaction or
the date my insurance was canceled or expired.  I UNDERSTAND THAT LENDER'S
SINGLE INTEREST INSURANCE WILL PROVIDE ME WITH ONLY LIMITED PROTECTION AGAINST
PHYSICAL DAMAGE TO THE COLLATERAL, UP TO THE BALANCE OF THE LOAN, HOWEVER, MY
EQUITY IN THE PROPERTY WILL NOT BE INSURED.  FURTHER, THE INSURANCE WILL NOT
PROVIDE MINIMUM PUBLIC LIABILITY OR PROPERTY DAMAGE INDEMNIFICATION AND DOES NOT
MEET THE REQUIREMENTS OF THE FINANCIAL RESPONSIBILITY LAW.


CALIFORNIA CIVIL CODE SECTION 2955.5. HAZARD INSURANCE DISCLOSURE:  No lender
shall require a borrower, as a condition of receiving or maintaining a loan
secured by real property, to provide hazard insurance coverage against risks to
the improvements on that real property in an amount exceeding the replacement
value of the improvements on the property.
 
 
 
Bank Address for Insurance Documents:
 
 Comerica Bank – Collateral Operations, Mail Code 6514   1508 W. Mockingbird
Lane   Dallas, Texas 75235 

 
 
 
 

--------------------------------------------------------------------------------

 


I acknowledge having read the provisions of this agreement, and agree to its
terms.  I authorize the Bank to provide to any person (including any insurance
agent or company) any information necessary to obtain the insurance coverage
required.
                 
 

 OWNER(S) OF COLLATERAL:        DATED: August 31, 2011                          
   

 
 

INSURANCE VERIFICATION                         Date          Phone   Agents Name
        Person Talked To   Agents Address   Insurance Company   Policy Number(s)
  Effective Dates: From      To:   Deductible $     Comments:              

 
 
 
 

--------------------------------------------------------------------------------

 
 


COMERICA BANK
Member FDIC
 
ITEMIZATION OF AMOUNT FINANCED
DISBURSEMENT INSTRUCTIONS
(Revolver)
 
Name(s):    CAREVIEW COMMUNICATIONS, INC., a Nevada
corporation                                                                                                                                                     Date:
August 31, 2011
CAREVIEW COMMUNICATIONS, INC., a Texas corporation
CAREVIEW OPERATIONS, L.L.C., a Texas limited liability company
   
$
credited to deposit account No. ___________ when Advances are requested or
disbursed to Borrowers by cashiers check or wire transfer
 
Amounts paid to others on your behalf:
$
to Comerica Bank for Loan Fee
$
to Comerica Bank for Document Fee
$
to Comerica Bank for accounts receivable audit (estimate)
$
to Comerica Bank for counsel fees and expenses
$
to _______________
$
to _______________
$
TOTAL (AMOUNT FINANCED)
   

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank to disburse the loan proceeds as stated above.
 

           
Signature
 
Signature
                       





 
 

--------------------------------------------------------------------------------

 


COMERICA BANK
   
AUTOMATIC DEBIT AUTHORIZATION
Member FDIC
     

 
To:  Comerica Bank
 
Re:  Loan # ___________________________________
 
You are hereby authorized and instructed to charge account No. ______________ in
the name of CAREVIEW COMMUNICATIONS, INC., a Nevada corporation and/or CAREVIEW
COMMUNICATIONS, INC., a Texas corporation and/or CAREVIEW OPERATIONS, L.L.C., a
Texas limited liability company
for principal, interest and other payments due on above referenced loan as set
forth below and credit the loan referenced
above.
 
X           Debit each interest payment as it becomes due according to the terms
of the Loan and
Security Agreement and any renewals or amendments thereof.
 
X           Debit each principal payment as it becomes due according to the
terms of the Loan
and Security Agreement and any renewals or amendments thereof.
 
X           Debit each payment for Bank Expenses as it becomes due according to
the terms of the Loan
and Security Agreement and any renewals or amendments thereof.
 
This Authorization is to remain in full force and effect until revoked in
writing.

 

 
Borrower Signature
Date
 
 
August 31, 2011
 
 
August 31, 2011
 



 
 
 

--------------------------------------------------------------------------------

 
 
BRIDGE BANK, NATIONAL ASSOCIATION
Member FDIC
 
ITEMIZATION OF AMOUNT FINANCED
DISBURSEMENT INSTRUCTIONS
(Revolver)
 
Name(s):    CAREVIEW COMMUNICATIONS, INC., a Nevada
corporation                                                                                                                                                     Date:
August 31, 2011
CAREVIEW COMMUNICATIONS, INC., a Texas corporation
CAREVIEW OPERATIONS, L.L.C., a Texas limited liability company
   
$
credited to deposit account No. ___________ when Advances are requested or
disbursed to Borrowers by cashiers check or wire transfer
 
Amounts paid to others on your behalf:
$
to Bridge Bank, N.A. for Loan Fee
$
to Bridge Bank, N.A. for Document Fee
$
to Bridge Bank, N.A. for accounts receivable audit (estimate)
$
to Bridge Bank, N.A. for counsel fees and expenses
$
to _______________
$
to _______________
$
TOTAL (AMOUNT FINANCED)
   

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank to disburse the loan proceeds as stated above.
 

           
Signature
 
Signature
                       







BRIDGE BANK, N.A.
   
AUTOMATIC DEBIT AUTHORIZATION
Member FDIC
     

 
To:  Bridge Bank, National Association
 
Re:  Loan # ___________________________________
 
You are hereby authorized and instructed to charge account No. ______________ in
the name of CAREVIEW COMMUNICATIONS, INC., a Nevada corporation and/or CAREVIEW
COMMUNICATIONS, INC., a Texas corporation and/or CAREVIEW OPERATIONS, L.L.C., a
Texas limited liability company
for principal, interest and other payments due on above referenced loan as set
forth below and credit the loan referenced
above.
 
X           Debit each interest payment as it becomes due according to the terms
of the Loan and
Security Agreement and any renewals or amendments thereof.
 
X           Debit each principal payment as it becomes due according to the
terms of the Loan
and Security Agreement and any renewals or amendments thereof.
 
X           Debit each payment for Bank Expenses as it becomes due according to
the terms of the Loan
and Security Agreement and any renewals or amendments thereof.
 
This Authorization is to remain in full force and effect until revoked in
writing.
 

 
Borrower Signature
Date
 
 
August 31, 2011
 
 
August 31, 2011
 

 
 
 
 

--------------------------------------------------------------------------------

 

 
USA PATRIOT ACT
 
NOTICE
OF
CUSTOMER IDENTIFICATION






IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT






To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.


WHAT THIS MEANS FOR YOU: when you open an account, we will ask your name,
address, date of birth, and other information that will allow us to identify
you.  We may also ask to see your driver’s license or other identifying
documents.




 